Exhibit 10.1

Execution Copy 

 

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

 

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York, NY 10036

GOLDMAN SACHS BANK USA

200 West Street

New York, New York 10282-2198

 

FIFTH THIRD BANK

Fifth Third Center

38 Fountain Square Plaza

Cincinnati, OH 45263

U.S. BANK NATIONAL ASSOCIATION

2300 W. Sahara Ave, Suite 600

Las Vegas, NV 89102

 

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK

1301 Avenue of the Americas

New York, NY 10010

DEUTSCHE BANK AG NEW YORK BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

WELLS FARGO SECURITIES, LLC

550 California Street, 12th Floor

San Francisco, California 94104

November 17, 2015

Pinnacle Entertainment, Inc.

3980 Howard Hughes Parkway

Las Vegas, NV 89169

Attn:  Carlos A. Ruisanchez

Project Noble

Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (“JPMCB”), J.P. Morgan Securities LLC
(“JPMS” and, together with JPMCB, “JPMorgan”), Bank of America, N.A. (“BANA”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated (together with its designated
affiliates, “MLPF&S” and, together with BANA, “Bank of America”), Goldman Sachs
Bank USA (or Goldman Sachs Lending Partners LLC as its designated affiliate)
(“Goldman Sachs”), Fifth Third Bank (“Fifth Third”), U.S. Bank National
Association (“U.S. Bank”), Credit Agricole Corporate and Investment Bank
(“Credit Agricole”), Deutsche Bank AG New York Branch (“DBNY”), Deutsche Bank
Securities Inc. (“DBSI” and, together with DBNY, “Deutsche Bank”), Wells Fargo
Bank, National Association (“WFB”), and Wells Fargo Securities, LLC (“WFS” and,
together with WFB, “Wells Fargo”) (JPMorgan, Bank of America, Goldman Sachs,
Fifth Third, U.S. Bank, Credit Agricole, Deutsche Bank and Wells Fargo are
referred to collectively herein as, the “Commitment Parties” or “us”), that
SpinCo seeks financing in connection with the Transactions described in the
Transaction Description attached hereto as Annex III (the “Transaction
Description”). Capitalized terms used herein and defined in the Annexes hereto
shall have the meanings set forth in such Annexes. We understand that the
financing required by the Borrower in connection with the Transactions consists
of:



--------------------------------------------------------------------------------

(a)       a five-year senior secured term loan A facility (the “Term Loan A
Facility”) in an aggregate principal amount of $185 million;

(b)       a seven-year senior secured term loan B facility (the “Term Loan B
Facility”; the Term Loan B Facility and the Term Loan A Facility are referred to
collectively as the “Term Loan Facilities”) in an aggregate principal amount of
$350 million; provided that the Borrower may elect to increase or decrease the
amount of the Term Loan B Facility by up to $125 million as set forth in clause
(vi) of Annex II hereto; provided further, that the tenor of the Term Loan B
Facility may be reduced to six years at the option of the Borrower;

(c)       a five-year senior secured revolving credit facility in an aggregate
principal amount of $400 million (the “Revolving Credit Facility”; the Revolving
Credit Facility and the Term Loan Facilities are referred to collectively as the
“Facilities” and the Revolving Credit Facility and the Term Loan A Facility are
referred to collectively as the “Committed Facilities”); and

(d)       senior unsecured notes (the “Senior Unsecured Notes”) in an aggregate
principal amount of $300 million; provided that the Borrower may elect to
increase or decrease the amount of Senior Unsecured Notes by up to $125 million
as set forth in clause (vi) of Annex II hereto.

1.        Commitments.

(a)       The Facilities

(i)        Each Commitment Party set forth in the table below agrees that it
will be a Lender (as defined below) under the Facilities (in their capacity as
Lenders under the Facilities, the “Initial Lenders”) and severally commits to
provide the principal amount of the Term Loan A Facility and the principal
amount of the Revolving Credit Facility set forth opposite its name in such
table, all upon and subject to the terms and conditions set forth in this
Commitment Letter and in Annex I (it being understood that pricing and
prepayment premiums applicable to the Term Loan B Facility may be modified as
agreed by you in connection with the marketing of the Term Loan B Facility) (the
“Summary of Terms”):

 

Commitment Party

 

  Term A Loan Facility   Revolving Credit Facility

JPMCB

 

  $25,299,145.28   $54,700,854.72

BANA

 

  $25,299,145.30   $54,700,854.70

Goldman Sachs

 

  $25,299,145.30   $54,700,854.70

Fifth Third

 

  $23,717,948.72   $51,282,051.28

U.S. Bank

 

  $23,717,948.72   $51,282,051.28

Credit Agricole

 

  $20,555,555.56   $44,444,444.44

DBNY

 

  $20,555,555.56   $44,444,444.44

WFB

 

  $20,555,555.56   $44,444,444.44

(ii)       JPMCB agrees to act as sole administrative agent for the Facilities
(in such capacity, the “Administrative Agent”);

 

-2-



--------------------------------------------------------------------------------

(iii)      each of JPMS, MLPF&S, Goldman Sachs, Fifth Third, U.S. Bank, Credit
Agricole, DBSI and WFS is also pleased to advise you of its willingness to act,
and you hereby engage JPMS, MLPF&S, Goldman Sachs, Fifth Third, U.S. Bank,
Credit Agricole, DBSI and WFS to act, as joint lead arrangers, joint bookrunning
managers and co-documentation agents for the Facilities (in such capacity, the
“Lead Arrangers”). In connection therewith, the Lead Arrangers may syndicate the
Facilities to lenders approved by you (such approval not to be unreasonably
withheld) (such lenders, including the Initial Lenders, the “Lenders”) (it being
understood and agreed that the Lead Arrangers will not syndicate to any
(a) banks, financial institutions, other institutions or persons identified in
writing to the Lead Arrangers by the Borrower on or prior to the date hereof as
a disqualified lender, (b) competitors, suppliers or customers of the Borrower
or any of its subsidiaries identified in writing to the Lead Arrangers by the
Borrower from time to time (other than bona fide fixed income investors or debt
funds), (c) any affiliate of such person identified pursuant to clause (a) that
is clearly identifiable by name or identified in writing to the Lead Arrangers
by the Borrower from time to time or (d) any affiliate of such person identified
pursuant to clause (b) that is clearly identifiable by name or identified in
writing to the Lead Arrangers by the Borrower from time to time (other than such
bona fide fixed income investors or debt funds) (clauses (a), (b), (c) and (d),
collectively, the “Disqualified Lenders”); provided, that the foregoing shall
not apply retroactively to disqualify any parties that have previously been
allocated a portion of the Facilities or acquired an assignment or participation
interest in the Facilities to the extent such party was not a Disqualified
Lender at the time of the applicable allocation, assignment or participation, as
the case may be; provided, further, that the Administrative Agent (in its
capacity as such) shall not (x) be obligated to ascertain, monitor or inquire as
to whether any lender is a Disqualified Lender or (y) have any liability with
respect to any assignment of the Facilities to any Disqualified Lender).

You agree that JPMS will have “left” placement, MLPF&S will appear immediately
to the right of JPMS, Goldman Sachs will appear immediately to the right of
MLPF&S, Fifth Third will appear immediately to the right of Goldman Sachs, U.S.
Bank will appear immediately to the right of Fifth Third, Credit Agricole will
appear immediately to the right of U.S. Bank, DBSI will appear immediately to
the right of Credit Agricole and WFS will appear immediately to the right of
DBSI, in any and all marketing materials or other documentation used in
connection with the Facilities or other documentation used in connection with
the Facilities. JPMS shall have physical control of the books and will perform
the roles customary for a “left lead” arranger for the Facilities. You further
agree that no other titles will be awarded (other than that expressly
contemplated by this Commitment Letter) in connection with the Facilities unless
you and we shall so agree.

(b)        Term Loan B Facility.   The Lead Arrangers shall use their
commercially reasonable efforts to syndicate the Term Loan B Facility and secure
commitments for the Term Loan B Facility from a syndicate of banks, financial
institutions and other entities identified by the Lead Arrangers in consultation
with you and reasonably acceptable to you (your consent not to be unreasonably
withheld or delayed) (such banks, financial institutions and other entities
committing to the Term Loan B Facility, the “Term Loan B Lenders”) upon the
terms and subject to the conditions set forth in this Commitment Letter;
provided that we are not to syndicate the Term Loan B Facility to, or secure
commitments with respect to the Term Loan B Facility from, Disqualified Lenders;
provided, however, that the foregoing shall not apply retroactively to
disqualify any parties that have previously been allocated a portion of the Term
Loan B Facility or acquired an assignment or participation interest in the Term
Loan B Facility to the extent such party was not a Disqualified Lender at the
time of the applicable allocation, assignment or participation, as the case may
be; and provided, further, that the Administrative Agent (in its capacity as
such) shall not (x) be obligated to ascertain, monitor or inquire as to whether
any lender is a Disqualified Lender or (y) have any liability with respect to
any assignment of the Term Loan B Facility to any Disqualified Lender).

 

-3-



--------------------------------------------------------------------------------

(c)       Conditions Precedent.   The commitments of the Initial Lenders in
respect of the Term Loan A Facility and the Revolving Credit Facility and the
undertaking of the Lead Arrangers to provide the services described herein are
subject solely to the satisfaction of each of the conditions precedent set forth
in Section 5 herein and in Annex II hereto. All capitalized terms used and not
otherwise defined herein shall have the same meanings as specified therefor in
the Summary of Terms.

(d)       Alternative Commitments.  Notwithstanding the foregoing or any other
provision herein or in the Existing Letters (as defined below) to the contrary,
the parties hereto acknowledge that the commitments provided in this Commitment
Letter (the “Takeout Commitments”) and the commitments provided in the Existing
Commitment Letter (as defined below) (the “Bridge Commitments” and, together
with the Takeout Commitments, the “Commitments”) are alternative Commitments and
(x) that if the Takeout Commitments are funded, the Bridge Commitments will not
be funded and will terminate upon the initial funding of the Takeout Commitments
and (y) that if the Bridge Commitments are funded, the Takeout Commitments will
not be funded and will terminate upon the initial funding of the Bridge
Commitments. In no event shall any Commitment Party be required to fund
(i) Takeout Commitments if Bridge Commitments are funded or (ii) Bridge
Commitments if Takeout Commitments are funded.

2.        Syndication.   If reasonably requested by JPMS, you agree to actively
assist JPMS in achieving a syndication of the Term Loan A Facility and the
Revolving Credit Facility that is reasonably satisfactory to JPMS. Further, the
Lead Arrangers in consultation with you intend to commence syndication of the
Term Loan B Facility after your acceptance of the terms of this Commitment
Letter and the Fee Letter. You agree, until the Closing Date, to use
commercially reasonable efforts to assist the Lead Arrangers in achieving a
syndication of the Term Loan B Facility that is reasonably satisfactory to the
Lead Arrangers and you. Such assistance shall include (a) your providing and
causing your advisors to provide the Lead Arrangers and the Lenders upon request
with all information reasonably deemed necessary by JPMS to complete such
syndication, including, but not limited to, information prepared by you and your
advisors, or on your behalf, relating to the Spin-Off (including the Projections
(as defined below)); (b) assisting in the preparation of materials reasonably
requested by JPMS to be used in connection with the syndication of the
Facilities, which assistance shall include, assisting in the preparation of an
information memorandum following the date hereof with respect to the Facilities
in form and substance customary for transactions of this type (collectively with
the Summary of Terms and any additional summary of terms prepared for
distribution to Public Lenders (as defined below), the “Information Materials”);
(c) your using commercially reasonable efforts to obtain, prior to commencement
of syndication, monitored public corporate credit or family ratings of the
Borrower after giving effect to the Transactions and ratings of the Facilities,
in each case, from Moody’s Investors Service, Inc. (“Moody’s”) and Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) (collectively, the
“Ratings”); (d) until the Closing Date, you shall not have syndicated or issued,
or announced or authorized the announcement of the syndication or issuance of,
any debt securities or syndicated credit facilities of the Borrower or any of
its subsidiaries (other than the Facilities, the debt facilities contemplated by
the Existing Letters and the Senior Unsecured Notes) without the prior written
consent of JPMS; and (e) your otherwise assisting the Lead Arrangers in their
syndication efforts by making your officers available from time to time during
business hours and upon reasonable advance notice, to make presentations
regarding the business and prospects of the Borrower and its subsidiaries and
the Transaction on teleconferences or at a meeting of prospective Lenders.

Notwithstanding the right of the Lead Arrangers to syndicate the Facilities and
the right of the Commitment Parties to receive commitments with respect thereto,
syndication of, or receipt of commitments or participations in respect of, all
or any portion of commitments under the Committed Facilities of the Commitment
Parties prior to the Closing Date shall not be a condition to the commitments of
the Commitment Parties or the funding thereof. In addition, your compliance with
the

 

-4-



--------------------------------------------------------------------------------

preceding paragraph shall not be a condition to the commitments of the
Commitment Parties or the funding thereof.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Facilities in consultation with you, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders; provided that decisions as to the selection
of Lenders shall be subject to your approval (not to be unreasonably withheld).
It is also understood and agreed that the amount and distribution of the fees
among the Lenders will be at the sole and absolute discretion of the Lead
Arrangers.

It is acknowledged and agreed that (a) (i) no Disqualified Lender may become a
Lender or have any commitment or right with respect to any loan under the
Facilities or participate or receive any materials or information relating to
any syndication of the Facilities and (ii) no Disqualified Lender may have a
participation interest in the Facilities and (b) notwithstanding the Lead
Arrangers’ right to syndicate the Facilities and receive commitments with
respect thereto, (i) the Initial Lenders shall not be relieved, released or
novated from their respective obligations hereunder (including their respective
obligation to fund the Committed Facilities on the date of the Spin-Off subject
to the conditions precedent set forth herein) in connection with any
syndication, assignment or participation of the Committed Facilities (other than
in the case of any assignment by Goldman Sachs Bank USA to Goldman Sachs Lending
Partners LLC as its designated affiliate), including its commitments in respect
thereof, until after the initial funding under the Committed Facilities has
occurred, (ii) no assignment or novation shall become effective (as between you
and the Initial Lenders) with respect to all or any portion of the Initial
Lenders’ commitments in respect of the Committed Facilities until the initial
funding of the Committed Facilities has occurred, (iii) any assignment or
participation will also be subject to the provisions of the Summary of Terms
applicable hereto and (iv) unless you otherwise agree in writing, the Initial
Lenders shall retain exclusive control over all rights and obligations with
respect to their respective commitments in respect of the Committed Facilities,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the initial funding under the Committed Facilities
has occurred.

3.        Information Requirements.   You hereby represent and warrant that
(a) all written information, other than the Projections, other forward-looking
information and information of a general economic or general industry nature,
that has been or is hereafter made available to the Lead Arrangers or any of the
Lenders by or on behalf of you or any of your subsidiaries or your and their
respective representatives (or on your or their behalf) relating to the Borrower
and its subsidiaries in connection with any aspect of the Financing and Spin-Off
Transactions (the “Information”) is and will be, when taken as a whole and
giving effect to all supplements thereto, complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading and (b) all financial projections concerning
the Borrower and its subsidiaries that have been or are hereafter made available
to the Lead Arrangers or any of the Lenders by or on behalf of you or any of
your representatives in connection with the Financing and Spin-Off Transactions
(the “Projections”) have been or will be prepared in good faith based upon
assumptions that are believed by you to be reasonable at the time made and at
the time such Projections are made available to the Lead Arrangers (it being
understood and agreed that financial projections are not a guarantee of
financial performance and actual results may differ from financial projections
and such differences may be material). You agree that if at any time prior to
the Closing Date any of the representations in the preceding sentence would be
incorrect in any material respect if the Information, and the Projections were
being furnished, and such representations were being made, at such time, then
you will promptly supplement, or cause to be supplemented, the Information and
the Projections so that such representations will be correct in all material
respects at such

 

-5-



--------------------------------------------------------------------------------

time. In issuing this commitment, the Commitment Parties are and will be using
and relying on the Information and the Projections without independent
verification thereof.

You acknowledge that (a) the Lead Arrangers on your behalf will make available
certain Information and Projections to the Lenders by posting the Information on
IntraLinks or another similar electronic system and (b) certain prospective
Lenders (such Lenders, “Public Lenders”; all other Lenders, “Private Lenders”)
may have personnel that do not wish to receive material non-public information
(within the meaning of the United States federal securities laws, “MNPI”) with
respect to Pinnacle, the Borrower and their respective subsidiaries or their
respective affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such entities’ securities. If reasonably requested, you will assist
us in preparing an additional version of the Information not containing MNPI
(the “Public Information Materials”) to be distributed to prospective Public
Lenders.

Before distribution of any Information (a) to prospective Private Lenders, you
shall provide us with a customary letter in form and substance reasonably
satisfactory to both you and us authorizing the dissemination of the Information
and (b) to prospective Public Lenders, you shall provide us with a customary
letter in form and substance reasonably satisfactory to both you and us
authorizing the dissemination of the Public Information Materials and containing
a representation as to the absence of MNPI therefrom, in each case, exculpating
you and the Commitment Parties and their respective affiliates with respect to
liability related to the use of the contents of the Information by the
recipients thereof (provided that such exculpation shall not release you from
your indemnity obligations hereunder). In addition, at the request of the
Commitment Parties, you shall identify Public Information Materials by clearly
and conspicuously marking the same as “PUBLIC”. To the extent any Information is
not so marked “PUBLIC”, the Commitment Parties are authorized by you to treat
such Information as if it contained MNPI.

Notwithstanding the foregoing, you agree that the Lead Arrangers on your behalf
may distribute the following documents to all prospective Lenders regardless of
whether marked “PUBLIC”, unless you advise the Lead Arrangers in writing
(including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders (and the Lead Arrangers shall provide such documents to you for
review in a reasonable period of time prior to distribution): (a) administrative
materials for prospective Lenders such as lender meeting invitations and funding
and closing memoranda, (b) notifications of changes to the terms of the
Facilities, (c) customary marketing term sheets related to the Facilities and
(d) drafts and final versions of definitive documents with respect to the
Facilities. If you advise us that any of the foregoing items should be
distributed only to Private Lenders, then the Lead Arrangers will not distribute
such materials to Public Lenders without further discussions with you.

4.        Fees and Indemnities.

(a)       You agree to pay the fees set forth in the separate fee letter
addressed to you dated the date hereof from the Commitment Parties (the “Fee
Letter”), to the extent due. You also agree, whether or not the Closing Date
occurs, to reimburse the Commitment Parties from time to time on demand for all
reasonable and documented out-of-pocket fees and expenses (including, but not
limited to, the reasonable and documented fees, disbursements and other charges
of one primary external counsel to the Lead Arrangers, the Administrative Agents
and the Lenders, taken as a whole, under the Facilities, and one special gaming
and local counsel to the Lenders retained by the Lead Arrangers in each relevant
jurisdiction, and due diligence expenses) in connection with the Facilities, the
preparation of the Facilities Documentation (as defined below) therefor and the
other transactions contemplated hereby. You acknowledge that we may receive a
benefit, including without limitation, a discount, credit or other

 

-6-



--------------------------------------------------------------------------------

accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

(b)       You also agree to indemnify and hold harmless each of the Commitment
Parties and each of their respective affiliates, successors and assigns and the
respective officers, directors, employees, agents, advisors and other
representatives of each of the foregoing (each, an “Indemnified Party”) from and
against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable and documented fees, disbursements and other
charges of one primary external counsel for all Indemnified Parties, taken as a
whole, and if reasonably necessary, a single special gaming and local counsel
for all Indemnified Parties, taken as a whole, in each relevant jurisdiction
(which may be a single local counsel acting in multiple jurisdictions) or,
solely in the case of an actual or perceived conflict of interest between
Indemnified Parties where the Indemnified Parties affected by such conflict
inform you of such conflict, one additional primary external counsel and one
additional special gaming and local counsel in each relevant jurisdiction to
each group of similarly situated affected Indemnified Parties) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) any aspect of the
Transactions or any related transaction (except to the extent arising directly
out of such Indemnified Party’s or its affiliates’ provision of a lending
commitment or any other financing or other advisory services to GLPI in
connection with the Transactions or any related transaction) or (ii) the
Facilities or any use made or proposed to be made with the proceeds thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from (x) such Indemnified Party’s gross negligence, bad faith, or
willful misconduct or the gross negligence, bad faith or willful misconduct of
such Indemnified Party’s controlled affiliates or any of its or their directors,
officers, employees or principals (each a “Related Party”), (y) a material
breach of this Commitment Letter or the Fee Letter by such Indemnified Party or
its Related Parties or (z) any dispute among Indemnified Parties or Lenders or
their Related Parties other than any claims (A) arising out of any act or
omission of you or any of your subsidiaries or (B) against a Commitment Party in
its capacity as an agent, arranger or bookrunner or similar capacity. In the
case of any claim, litigation, investigation or proceeding (any of the
foregoing, a “Proceeding”) to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such Proceeding is brought by
you, your equity holders or creditors or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto and whether or not any aspect of
the Transactions is consummated. Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems, other
than for direct, actual damages resulting from the gross negligence, bad faith,
or willful misconduct, or material breach of such Indemnified Party or Related
Party as determined by a final, non-appealable judgment of a court of competent
jurisdiction. You shall not, without the prior written consent of an Indemnified
Party, effect any settlement of any pending or threatened Proceeding against an
Indemnified Party in respect of which indemnity could have been sought hereunder
by such Indemnified Party unless (i) such settlement includes an unconditional
release of such Indemnified Party from all liability or claims that are the
subject matter of such Proceeding and (ii) does not include any statement as to
any admission by such Indemnified Party. None of you, the Commitment Parties,
the Borrower or any Indemnified Party shall be liable for any indirect, special,
punitive or consequential damages in connection with this Commitment Letter or
the Fee Letter; provided that nothing contained in this sentence shall limit
your indemnity and reimbursement obligations set forth above.

5.        Conditions to Financing.   The commitment of the Lenders in respect of
the Committed Facilities and the undertaking of the Lead Arrangers to provide
the services described herein,

 

-7-



--------------------------------------------------------------------------------

in each case, are subject only to the satisfaction of each of the conditions set
forth in this Section 5 and in Annex II hereto and are subject to the execution
and delivery by the Borrower and the other Loan Parties of definitive
documentation with respect to the Facilities consistent with this Commitment
Letter, the Fee Letter and the Documentation Principles (as defined below) (the
“Facilities Documentation”) (it being agreed that (x) the Facilities
Documentation shall not contain any conditions precedent to the initial
borrowing under the Facilities on the Closing Date other than the conditions
precedent expressly set forth herein and in Annex II hereto and (y) there are no
conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of the Commitment Letter, the Fee Letter and the
Facilities Documentation) other than as set forth herein and in Annex II and
upon satisfaction (or waiver by the Lead Arrangers) of such conditions, the
initial funding under the Facilities shall occur).

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Facilities Documentation or any other agreement or other undertaking concerning
the financing of the Financing and Spin-Off Transactions to the contrary,
(a) the only representations the accuracy of which shall be a condition to the
availability of the Facilities on the Closing Date shall be the Specified
Representations (as defined below); and (b) the terms of the Facilities
Documentation shall be in a form such that they do not impair the availability
of the Facilities on the Closing Date if the conditions set forth in this
Section 5 and in Annex II hereto are satisfied. For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrower and
its material subsidiaries relating to organizational status and good standing,
organizational power and authority to enter into the Facilities Documentation,
due authorization, execution, delivery and enforceability of the Facilities
Documentation, no conflicts with charter documents, solvency of the Borrower and
its subsidiaries on a consolidated basis, after giving effect to the Financing
Transactions and the Spin-Off (and defined in a manner consistent with the
Solvency Certificate attached as Exhibit A hereto), Federal Reserve margin
regulations, the Investment Company Act, use of proceeds of the Facilities on
the Closing Date, no violation of the Foreign Corrupt Practices Act, the Patriot
Act or OFAC, and the creation, validity, priority (subject to permitted liens)
and perfection of the security interests granted in the intended collateral (it
being understood that to the extent any security interest in the intended
collateral (other than any collateral the security interest in which may be
perfected by the filing of a UCC financing statement, the filing of short-form
security agreements with the United States Patent and Trademark Office or the
United States Copyright Office or the delivery of certificates of domestic
wholly-owned subsidiaries evidencing equity interests in such domestic
wholly-owned subsidiaries) is not provided on the Closing Date, as applicable,
after your use of commercially reasonable efforts to do so (and in any event, no
real property, vessel or barge collateral shall be required to be granted until
120 days following the Closing Date), then the perfection of such security
interest(s) shall not constitute a condition precedent to the availability of
the Facilities on the Closing Date but shall be required to be delivered after
the Closing Date pursuant to arrangements to be mutually agreed by the Borrower
and the Commitment Parties acting reasonably).

6.        Confidentiality and Other Obligations.  This Commitment Letter and the
Fee Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent except (i) on a confidential basis to your and the Borrower’s
accountants, officers, directors, employees, attorneys, agents and other
professional advisors and representatives in connection with the Transactions,
(ii) pursuant to a subpoena or order of any court or administrative agency in
any legal, judicial or administrative proceeding, or otherwise as required by
applicable law, rule or regulation or compulsory legal process (in which case
you agree to inform the Commitment Parties promptly thereof to the extent
practicable or not prohibited by law), (iii) this Commitment Letter and the Fee
Letter (redacted in a manner reasonably satisfactory to the Lead Arrangers to
exclude fee amounts) may be disclosed on a confidential basis to GLPI and the
board of directors and advisors of GLPI in connection with their consideration
of the Transactions, (iv) this Commitment Letter (but not the Fee Letter) and
its contents may be disclosed in any proxy or other public filing relating to
the Transactions, (v) you may disclose this Commitment Letter (but not the Fee
Letter),

 

-8-



--------------------------------------------------------------------------------

and the contents hereof, to potential Lenders and their affiliates, equity
investors and to rating agencies in connection with the Facilities and/or any
potential Senior Unsecured Notes issuance, (vi) you may disclose this Commitment
Letter (but not the Fee Letter) in filings with the Securities and Exchange
Commission and other applicable regulatory authorities and filings with
applicable stock exchanges, (vii) you may disclose the fees contained in the Fee
Letter as part of a generic disclosure of aggregate sources and uses related to
fee amounts to the extent customary or required in marketing materials,
materials for ratings agencies, any proxy or other public filing or any
prospectus or other offering memorandum or other marketing materials related to
the Facilities and/or any potential Senior Unsecured Notes issuance, (viii) to
enforce this Commitment Letter or the Fee Letter and (ix) to gaming regulatory
authorities in connection with their review of the Transactions.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this Commitment Letter and otherwise in
connection with the Financing Transactions and shall treat confidentially all
such information; provided, however, that nothing herein shall prevent the
Commitment Parties from disclosing any such information (i) pursuant to a
subpoena or order of any court or administrative agency or in any pending legal,
judicial or administrative proceeding, or otherwise as required by applicable
law, rule or regulation or compulsory legal process (in which case the
applicable Commitment Party agrees to inform you promptly thereof only to the
extent practicable and permitted by law and other than in the case of ordinary
course audits or examinations), (ii) upon the request or demand of any
regulatory authority having jurisdiction over the Commitment Parties or any of
their respective affiliates, (iii) to the extent that such information becomes
publicly available other than by reason of disclosure in violation of this
Commitment Letter by the Commitment Parties, (iv) to the Commitment Parties’
affiliates, employees, legal counsel, independent auditors and other experts or
agents (collectively, “Representatives”) who need to know such information in
connection with the Financing Transactions and are informed of the confidential
nature of such information, (v) for purposes of establishing a “due diligence”
defense or to enforce this Commitment Letter or the Fee Letter, (vi) to the
extent that such information is received by the Commitment Parties or their
Representatives from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations to you, (vii) to the extent
that such information is independently developed by the Commitment Parties or
their Representatives, (viii) to the applicable rating agencies in connection
with any rating of the Facilities or (ix) to potential Lenders, participants or
assignees who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph or as otherwise reasonably acceptable to
you and each Commitment Party, including as in accordance with the standard
syndication processes of the Commitment Parties). Our obligations under this
provision shall remain in effect until the earlier of (i) one year from the date
hereof and (ii) the date the definitive Facilities Documentation is entered into
by us, at which time any confidentiality undertaking in the definitive
Facilities Documentation shall supersede this provision.

Subject to the Commitment Parties and their affiliates complying with their
obligations hereunder with respect to confidential information, nothing
contained herein shall limit or preclude the Commitment Parties or any of their
affiliates from carrying on any business with, providing banking or other
financial services to, or from participating in any capacity, including as an
equity investor, in any party whatsoever, including, without limitation, any
competitor, supplier or customer of you or any of your affiliates, or any other
party that may have interests different than or adverse to such parties.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to you, the Borrower and your and the Borrower’s respective
subsidiaries and affiliates with the same degree of care as they treat their own
confidential information.

 

-9-



--------------------------------------------------------------------------------

The Commitment Parties further advise you that they will not make available to
you confidential information that they have obtained or may obtain from any
other customer. In connection with the services and transactions contemplated
hereby, you agree that the Commitment Parties are permitted to access, use and
share with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning you, the Borrower and
your and the Borrower’s respective subsidiaries and affiliates that is or may
come into the possession of the Commitment Parties or any of such affiliates.

You acknowledge that the Commitment Parties and their affiliates are full
service financial institutions engaged, either directly or through their
affiliates, in a broad array of activities, including commercial and investment
banking, financial advisory, market making and trading, investment management
(both public and private investing), investment research, principal investment,
financial planning, benefits counseling, risk management, hedging, financing,
brokerage and other financial and non-financial activities and services
globally. In the ordinary course of their various business activities, the
Commitments Parties and their affiliates and funds or other entities in which
the Commitment Parties or their affiliates invest or with which they co-invest,
may at any time purchase, sell, hold or vote long or short positions and
investments in securities, derivatives, loans, commodities, currencies, credit
default swaps and other financial instruments for their own account and for the
accounts of their customers. In addition, the Commitment Parties or their
affiliates may at any time communicate independent recommendations and/or
publish or express independent research views in respect of such assets,
securities or instruments.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) each of the Facilities and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with the Facilities contemplated hereby and the process leading to
such Facilities, each Commitment Party has been, is, and will be acting solely
as a principal and has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for you or any of your affiliates, stockholders, creditors
or employees or any other party in connection with the Facilities, (v) the
Commitment Parties have not assumed and will not assume an advisory, agency or
fiduciary responsibility in your or your affiliates’ favor with respect to the
Transactions contemplated hereby or the process leading thereto (irrespective of
whether any of the Commitment Parties has advised or is currently advising you
or your affiliates on other matters) and the Commitment Parties have no
obligation to you or your affiliates with respect to the Transactions
contemplated hereby except, in each case, those responsibilities or obligations
expressly set forth in this Commitment Letter and the Fee Letter or in any other
commitment, fee or engagement letters between such Commitment Party and you or
your affiliates and (vi) the Commitment Parties and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from yours and those of your affiliates, and the Commitment Parties have
no obligation to disclose any of such interests to you or your affiliates. You
agree that you will not assert any claim against any Commitment Party based on
an alleged breach of fiduciary duty by such Commitment Party in connection with
the Facilities and the other transactions contemplated by this Commitment Letter
(except as expressly set forth in any commitment, fee or engagement letters
between such Commitment Party and you or your affiliates).

As you know, Goldman, Sachs & Co. has been retained by Pinnacle (or one of its
affiliates) as financial advisor (in such capacity, the “Financial Advisor”) in
connection with the Acquisition. You

 

-10-



--------------------------------------------------------------------------------

agree to such retention, and further agree not to assert any claim you might
allege based on any actual or potential conflicts of interest that might be
asserted to arise or result from the engagement of the Financial Advisor, on the
one hand, and our and our affiliates’ relationships with you as described and
referred to herein, on the other. Each of the Commitment Parties hereto
acknowledges (i) the retention of Goldman, Sachs & Co. as the Financial Advisor
and (ii) that such relationship does not create any fiduciary duties or
fiduciary responsibilities to such Commitment Party on the part of Goldman Sachs
or its affiliates.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the Loan Parties’ names and addresses and other information that will allow the
Commitment Parties, as applicable, to identify the Loan Parties in accordance
with the U.S.A. Patriot Act.

It is agreed that after the Closing Date the Lead Arrangers may place
advertisements in financial and other newspapers and journals at the expense of
the Lead Arrangers describing the involvement of the Lead Arrangers in and
services rendered with respect to the Financing Transactions subject to
customary confidentiality and disclosure restrictions (it being understood that
no confidential information shall be disclosed in connection therewith).

7.        Survival of Obligations.   The provisions of Sections 4, 6 and 8 of
this Commitment Letter shall remain in full force and effect regardless of
whether any Facilities Documentation shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or any
commitment or undertaking of the Commitment Parties hereunder; provided that if
the Facilities Documentation is entered into and the Facilities are funded, your
obligations under this Commitment Letter (other than under Section 6 hereof),
shall automatically terminate, and you shall be released from all liability in
connection therewith at such time. You may terminate the Commitment Parties’
commitments hereunder at any time subject to this paragraph.

8.        Miscellaneous.  This Commitment Letter and the Fee Letter may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letter by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart thereof. Headings are for convenience of reference
only and shall not affect the construction of, or be taken into consideration
when interpreting, this Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter and any claim, controversy or dispute
arising out of or relating to this Commitment Letter or the Fee Letter shall be
governed by, and construed in accordance with, the law of the State of New York.
Each party hereto hereby irrevocably waives any and all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter, the Fee Letter,
the Transactions and the other transactions contemplated hereby and thereby or
the actions of the Commitment Parties in the negotiation, performance or
enforcement hereof. Each party hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan in New
York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter, the Fee Letter, the
Transactions and the other transactions completed hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding shall be heard and determined in any such court. The parties hereto
agree that service of any process, summons, notice or document by registered
mail addressed to you shall be effective service of process against you for any
suit, action or proceeding relating to any such dispute. Each party hereto
waives, to the fullest extent permitted by applicable law, any objection that it
may now

 

-11-



--------------------------------------------------------------------------------

or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.

We represent and warrant that this Commitment Letter and the Fee Letter
(together, the “Commitment Papers”) constitute our legally valid and binding
obligations to provide the services set forth herein and the Committed
Facilities, including an agreement to negotiate in good faith the Facilities
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, in each case, enforceable at law and in equity in accordance with their
terms (subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law)); provided that it is acknowledged and agreed by each party
hereto that the initial funding of the Committed Facilities shall be subject
only to the conditions precedent set forth in Section 5 and Annex II of this
Commitment Letter. You represent and warrant that the Commitment Papers
constitute your legally valid and binding obligations, including an agreement to
negotiate in good faith the Facilities Documentation by the parties hereto in a
manner consistent with this Commitment Letter, enforceable at law and in equity
against you in accordance with their terms (subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law)); provided that
nothing contained in the Commitment Papers obligates you, the Borrower or any of
your respective affiliates to consummate any Financing Transaction or to draw
down any portion of the Facilities.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and you and your affiliates
with respect to the Facilities and supersedes all prior agreements and
understandings relating to the subject matter hereof (for the avoidance of
doubt, it is acknowledged and agreed that the Existing Letters and the Bond
Engagement Letter (as defined below) remain effective and are not superseded by
this Commitment Letter and the Fee Letter). The Loan Engagement Letter (as
defined below) (i) is hereby terminated and superseded by this Commitment Letter
and the Fee Letter and (ii) shall be of no further force and effect. No party
has been authorized by the Commitment Parties to make any oral or written
statements that are inconsistent with this Commitment Letter. Neither this
Commitment Letter (including the attachments hereto) nor the Fee Letter may be
amended or any term or provision hereof or thereof waived or modified except by
an instrument in writing signed by each of the parties hereto. “Existing
Letters” means (i) that certain Commitment Letter between you and us, dated
July 20, 2015 (the “Existing Commitment Letter”) and (ii) that certain Fee
Letter between you and us, dated July 20, 2015 (the “Existing Fee Letter”).
“Bond Engagement Letter” means that certain Engagement Letter between you and
us, dated July 20, 2015 regarding the Senior Unsecured Notes. “Loan Engagement
Letter” means that certain Engagement Letter between you and us, dated July 20,
2015 regarding the Facilities (as defined therein).

This Commitment Letter may not be assigned by you without prior written consent
of each Commitment Party (and any purported assignment without such consent will
be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto (and the Indemnified Parties
and SpinCo and its subsidiaries as provided below); provided, however, that,
notwithstanding the foregoing, you may assign this Commitment Letter and the Fee
Letter and all of your rights and obligations hereunder and thereunder to the
Borrower pursuant to an assignment agreement reasonably satisfactory to JPM,
without the consent of any Commitment Party or any other person; provided,
however, that notwithstanding any such assignment, Pinnacle shall not be
released from its obligations hereunder and

 

-12-



--------------------------------------------------------------------------------

under the Fee Letter until the date of the Spin-Off, and upon the date the
Spin-Off is consummated, Pinnacle shall automatically and irrevocably be
released from its obligations hereunder and under the Fee Letter. Upon the
effectiveness of such assignment and the assumption of all of your rights and
obligations hereunder and thereunder by the Borrower, (a) without limiting the
proviso to the immediately foregoing sentence, after the Spin-Off, Pinnacle
shall have no further rights, claims, obligations or liabilities in connection
with this Commitment Letter or the Fee Letter, and (b) all references to “you”
contained herein or therein shall refer to the Borrower unless the context
otherwise requires. Such assignment may be evidenced by written notice delivered
by Pinnacle or the Borrower to JPM, whereupon such assignment shall be effective
and on and after the Spin-Off, Pinnacle shall have no further rights, claims,
obligations or liabilities, in connection with this Commitment Letter or the Fee
Letter; it being understood that Pinnacle shall not be released from its
obligations and liabilities under this Commitment Letter and the Fee Letter
until the Spin-Off. This Commitment Letter may not be assigned by any of the
Commitment Parties (other than by Goldman Sachs Bank USA to its designated
affiliate Goldman Sachs Lending Partners LLC as indicated in the first paragraph
of this Commitment Letter) without your prior written consent (and any purported
assignment without such consent shall be null and void).

Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letter by returning to JPMorgan executed
counterparts of this Commitment Letter and the Fee Letter with respect to the
Facilities not later than 11:59 p.m. (New York City time) on November 17, 2015
whereupon this Commitment Letter and the Fee Letter shall become effective and
constitute a binding agreement between us and you. This offer shall terminate if
not so accepted by you at or prior to that time. Upon your acceptance of this
offer, thereafter the commitments and undertakings of the Commitment Parties
hereunder will expire on the earliest of (a) 5:00 p.m. (New York City time) on
April 30, 2016; provided that if GLPI elects the “End Date Extension” as defined
in and in accordance with the Merger Agreement, such date shall be extended to
5:00 p.m. (New York City time) on June 30, 2016, (b) the termination of the
Merger Agreement without the closing of the Acquisition, (c) the consummation of
the Acquisition and the Spin-Off without the funding of the Facilities on the
date of such consummation and (d) the End Date as defined in the Merger
Agreement. Notwithstanding anything in this paragraph to the contrary, the
termination of any commitment pursuant to this paragraph or Section 7 above does
not prejudice our rights or remedies in respect of any breach of this Commitment
Letter.

[The remainder of this page intentionally left blank.]

 

-13-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.

By:       /s/ Nadelge Dang   Name:    Nadelge Dang   Title:  Vice President

J.P. MORGAN SECURITIES LLC

By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:      

 

  Name:     Title:   J.P. MORGAN SECURITIES LLC By:   /s/ Bret Yunker   Name:   
Bret Yunker   Title:  Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Bernard J. Tsang Name:   Bernard J. Tsang Title:
  Director

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:   /s/ Bernard J. Tsang Name:    Bernard J. Tsang Title:   Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:   /s/ Robert Ehudin Name:    Robert Ehudin Title:  
Authorized Signatory



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:   /s/ Derek D. Brust Name:    Derek D. Brust Title:  
Managing Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Chad T. Orrock Name:     Chad T. Orrock
Title:    Senior Vice President



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:   /s/ Joseph A. Asciolla Name:    Joseph A. Asciolla Title:   Managing
Director By:   /s/ David Bowers Name:   David Bowers Title:   Managing Director



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

By:   /s/ Nikko Hayes Name:    Nikko Hayes Title:   Managing Director By:   /s/
Alex Barth     Name:   Alex Barth Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.

By:   /s/ Nikko Hayes Name:   Nikko Hayes Title:   Managing Director By:   /s/
Alex Barth Name:   Alex Barth Title:   Managing Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Rick Bokum Name:    Rick Bokum Title:   Managing Director WELLS FARGO
SECURITIES, LLC By:   /s/ Duane Bouligny Name:    Duane Bouligny Title:    MD



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above:

PINNACLE ENTERTAINMENT, INC., a Delaware corporation

By:       /s/ Carlos A. Ruisanchez   Name:    Carlos A. Ruisanchez   Title:
President and Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:   

SpinCo (in such capacity, the “Borrower”).

Administrative Agent and    Collateral Agent:   

JPMCB will act as sole administrative agent and collateral agent for the Lenders
(the “Administrative Agent”).

Joint Lead Arrangers and Joint Bookrunning    Managers:   

JPMS, MLPF&S, Goldman Sachs, Fifth Third, U.S. Bank, Credit Agricole, DBSI and
WFS will act as joint lead arrangers and joint bookrunning managers in
connection with the Facilities (in such capacity, the “Lead Arrangers”).

Lenders:   

JPMCB, BANA, Goldman Sachs, Fifth Third, U.S. Bank, Credit Agricole, DBNY, WFB
and other financial institutions selected by the Lead Arrangers and approved by
the Borrower (the “Lenders”); provided that in no event shall any Disqualified
Lender be a Lender.

Facilities:   

An aggregate principal amount of $935 million will be available through the
following facilities:

  

Revolving Credit Facility:

  

$400 million senior secured revolving credit facility (the “Revolving Credit
Facility”) to be provided by the Lenders with commitments under the Revolving
Credit Facility and available from time to time on or after the Closing Date
until the Revolver Maturity Date (as defined below), and to include (i) a
sublimit of $50 million for the issuance of standby and commercial letters of
credit (each, a “Letter of Credit”) and (ii) a sublimit of $20 million for
swingline loans (“Swingline Loans”) to be issued by the Administrative Agent (in
such capacity, the “Swingline Lender”). The Facilities Documentation shall also
permit same-day borrowings under the Revolving Credit Facility on terms to be
agreed. Letters of Credit will be initially issued by the Administrative Agent
and any other Lender under the Revolving Credit Facility that agrees with the
Borrower to provide Letters of Credit (including Lenders which have issued
letters of credit under the Existing Credit Agreement that are outstanding on
the Closing Date) (collectively, the “Issuing Banks”)1 and each of the Lenders
under the

 

 

1 NTD: At least one additional Lender shall be an Issuing Bank holding at least
half of the aggregate

 

Footnote continued on next page.



--------------------------------------------------------------------------------

  

Revolving Credit Facility will purchase an irrevocable and unconditional
participation in each Letter of Credit. Letters of credit that are issued by
banks under that certain credit agreement, dated as of August 13, 2013, by and
among Pinnacle, JPMorgan Chase Bank, N.A., as administrative agent and the other
parties thereto (the “Existing Credit Agreement”) shall, to the extent such
banks which have issued such letters of credit under the Existing Credit
Agreement are Lenders, remain outstanding on and after the Closing Date and be
deemed to have been issued under the Revolving Credit Facility.

  

Term Loan Facility:

  

(a) a tranche A term loan facility of $185 million (the “Term Loan A Facility”);
and

  

(b) a tranche B term loan facility of $350 million (the “Term Loan B Facility”;
provided that, at the election of the Borrower, the Term Loan B Facility may be
reduced or increased by up to $125 million as described in clause (vi) of Annex
II hereto. The Term Loan B Facility and the Term Loan A Facility are referred to
collectively as the “Term Loan Facilities; the Term Loan Facilities and the
Revolving Credit Facility referred to collectively herein as the “Facilities”.

  

The loans under the Term Loan Facilities and the Revolving Credit Facility are
collectively referred to herein as the “Loans”.

  

Letters of Credit shall expire not later than 12 months after the date of
issuance thereof (subject to customary “evergreen” provisions) and any Letters
of Credit outstanding on the date that is 5 business days prior to the Revolving
Maturity Date shall be cash collateralized.

  

Drawings under any Letter of Credit shall be reimbursed by the Borrower within
one business day after notice of drawing is delivered. To the extent that the
Borrower does not reimburse the Issuing Bank within one business day, the
Lenders under the Revolving Credit Facility shall be irrevocably obligated to
reimburse the Issuing Bank pro rata based upon their respective Revolving Credit
Facility commitments.

  

If any Lender becomes a Defaulting Lender (as defined in the Facilities
Documentation in accordance with the Documentation Principles), then the Letter
of Credit exposure of such Defaulting Lender will

 

 

Footnote continued from previous page.

Letter of Credit sublimit and the Credit Agreement shall include schedule of L/C
sublimits for the Issuing Banks.

 

Annex I-2



--------------------------------------------------------------------------------

  

automatically be reallocated among the non-Defaulting Lenders pro rata in
accordance with their commitments under the Revolving Credit Facility up to an
amount such that the revolving credit exposure of such non-Defaulting Lender
does not exceed its commitments. In the event that such reallocation does not
fully cover the Letter of Credit exposure of such Defaulting Lender, the
applicable Issuing Bank may require the Borrower to cash collateralize such
“uncovered” exposure in respect of each outstanding Letter of Credit and will
have no obligation to issue new Letters of Credit, or to extend, renew or amend
existing Letters of Credit to the extent Letter of Credit exposure would exceed
the commitments of the non-Defaulting Lenders, unless such “uncovered” exposure
is cash collateralized to the Issuing Bank’s reasonable satisfaction.

 

Each Lender under the Revolving Credit Facility shall, promptly upon request by
the Swingline Lender, fund to the Swingline Lender its pro rata share of any
swingline borrowings.

 

If any Lender becomes a Defaulting Lender then the swingline exposure of such
Defaulting Lender will automatically be reallocated among the non-Defaulting
Lenders pro rata in accordance with their commitments under the Revolving Credit
Facility up to an amount such that the revolving credit exposure of such
non-Defaulting Lender does not exceed its commitments. In the event such
reallocation does not fully cover the exposure of such Defaulting Lender, the
Swingline Lender may require the Borrower to repay such “uncovered” exposure in
respect of the Swingline Loans and will have no obligation to make new Swingline
Loans to the extent such Swingline Loans would exceed the commitments of the
non-Defaulting Lenders.

Purpose/Use of Proceeds:

  

The proceeds of loans under the Term Loan Facilities, together with proceeds
from the Senior Unsecured Notes, shall be used to pay the SpinCo Payoff Amount
(as defined in Annex III), to pay transaction fees and expenses and for general
corporate purposes. The Term Loan Facilities will be available to the Borrower
in one drawing substantially concurrently with the consummation of the Spin-Off.
The Revolving Credit Facility will be made available (a) on the Closing Date in
an amount not to exceed $200 million in the aggregate to pay a portion of the
SpinCo Payoff Amount (as defined in Annex III) and to pay fees and expenses
related to the Financing Transactions (as defined in Annex III), and, (b)
thereafter, for general corporate purposes of the Borrower, including, without
limitation, permitted acquisitions or dividends.

Interest Rates:

  

The interest rates per annum applicable to the Facilities will be, at the option
of the Borrower as set forth below at either LIBOR or the Base Rate plus the
Applicable Margin (as defined below).

  

“Applicable Margin” will mean:

 

Annex I-3



--------------------------------------------------------------------------------

  

(a) with respect to Loans under the Term Loan A Facility, (i) 2.00%, in the case
of LIBOR Loans and (ii) 1.00%, in the case of Base Rate Loans;

  

(b) with respect to Loans under the Term Loan B Facility, will be as determined
by JPMS and the Borrower based upon syndication of the Term Loan B Facility; and

  

(c) with respect to Loans under the Revolving Credit Facility, (i) 2.00%, in the
case of LIBOR Loans and (ii) 1.00%, in the case of Base Rate Loans;

 

provided that, from and after the date on which the Borrower shall have
delivered financial statements for the first full fiscal quarter ending after
the Closing Date, and so long as no event of default shall have occurred or be
continuing, the Applicable Margin with respect to the Term Loan A Facility and
the Revolving Facility will be determined in accordance with the leverage based
grid set forth below:

 

Pricing Level   

Borrower’s
Consolidated Total
Net Leverage Ratio    

 

   LIBOR Option          Base Rate    
Option

Level I

  

> 4.00x

 

   2.50%    1.50%

Level II

  

< 4.00x and > 3.50x

 

   2.25%    1.25%

Level III

  

< 3.50x and > 3.00x

 

   2.00%    1.00%

Level IV

  

< 3.00x and > 2.50x

 

   1.75%    0.75%

Level V

  

< 2.50x

 

   1.50%    0.50%

 

  

During the continuance of an event of default, the Applicable Margin with
respect to the Term Loan A Facility and the Revolving Facility shall
automatically be Pricing Level I.

  

The Borrower may select interest periods of one, two, three or six months (and,
if agreed to by all relevant Lenders for the applicable Credit Facility, twelve
months or such other period) for LIBOR advances. Interest shall be payable at
the end of the selected interest period, but no less frequently than quarterly.

  

“LIBOR” and “Base Rate” will have meanings customary and appropriate for
financings of this type and consistent with the Documentation Principles;
provided that Base Rate will be deemed to be not less than 100 basis points
higher than one-month LIBOR and the Federal Funds Rate may not be less than
zero. LIBOR for the Term

 

Annex I-4



--------------------------------------------------------------------------------

  

Loan A Facility and the Revolving Credit Facility shall not be less than 0.0%
and any LIBOR “floor” for the Term Loan B Facility will be determined by JPMS
and the Borrower based upon syndication of the Term Loan B Facility.

  

Swingline Loans and same-day borrowings under the Revolving Credit Facility will
accrue interest at the Base Rate plus the Applicable Margin.

Default Interest:

  

During the continuance of a payment event of default, interest will
automatically accrue on overdue principal and overdue interest and all other
obligations not paid when due at a rate of 200 basis points in excess of the
rate otherwise applicable to such amounts (or if no such rate is otherwise
applicable, at a rate of 200 basis points in excess of the non-default interest
rate then applicable to Base Rate Loans under the Revolving Credit Facility)
(the “Default Rate”). While any bankruptcy event of default exists, all
obligations (limited, in the case of interest, to overdue interest) shall
automatically bear interest at the Default Rate. All such interest shall be
payable on demand of the Administrative Agent.

Commitment Fee:

  

Commencing on the Closing Date, a commitment fee of a per annum amount equal to
0.30% (the “Commitment Fee”) shall be payable on the actual daily unused
portions of the Revolving Credit Facility, such fee to be payable quarterly in
arrears and on the date of termination or expiration of the commitments;
provided that, from and after the date on which the Borrower shall have
delivered financial statements for the first full fiscal quarter ending after
the Closing Date, and so long as no event of default shall have occurred or be
continuing, the Commitment Fee will be determined in accordance with the
leverage based grid set forth below:

 

Pricing Level           

Borrower’s
Consolidated Total
Net Leverage Ratio  

 

   Commitment      
Fee     

Level I

  

> 4.00x

 

   0.50%   

Level II

  

< 4.00x and > 3.50x

 

   0.40%   

Level III

  

< 3.50x

 

   0.30%   

 

  

Swingline Loans shall not be considered to be usage of the Revolving Credit
Facility for purposes of the Commitment Fee.

  

During the continuance of an event of default, the Commitment Fee shall
automatically be Pricing Level I.

 

Annex I-5



--------------------------------------------------------------------------------

Letter of Credit Fees:   

A per annum fee equal to the Applicable Margin over LIBOR under the Revolving
Credit Facility will accrue on the aggregate face amount of outstanding Letters
of Credit under the Revolving Credit Facility, payable in arrears at the end of
each quarter and upon the termination of the Revolving Credit Facility, in each
case for the actual number of days elapsed over a 360-day year. Such fees shall
be distributed to the Lenders participating in the Revolving Credit Facility pro
rata in accordance with the amount of each such Lender’s Revolving Credit
Facility commitment. In addition, the Borrower shall pay to the Issuing Bank,
for its own account, (a) a fronting fee for each outstanding Letter of Credit
equal to the greater of (i) 0.125% of the face amount of such Letters of Credit
and (ii) $500, payable in arrears at the end of each quarter and upon the
termination of the Revolving Credit Facility, calculated based upon the actual
number of days elapsed over a 360-day year, and (b) customary issuance and
administration fees.

Upfront Fees/OID:   

The Loans under the Term Loan B Facility may be issued with upfront fees or
original issue discount payable pro rata to the Lenders thereunder equal to an
amount to be agreed by JPMS and the Borrower in connection with the syndication
of the Term Loan B Facility.

  

Upfront fees shall be paid in respect of the Term Loan A Facility and the
Revolving Credit Facility as, and to the extent, agreed in the Fee Letter.

Calculation of Interest and    Fees:   

Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year.

Cost and Yield Protection:   

Customary for transactions and facilities of this type and consistent with the
Documentation Principles, including, without limitation, in respect of breakage
or redeployment costs incurred in connection with prepayments, changes in
capital adequacy, capital requirements and liquidity requirements or their
interpretation, illegality, unavailability of LIBOR and payments free and clear
of withholding or other taxes, and including treating as introduced or adopted
after the Closing Date all the Dodd-Frank Wall Street Reform and Consumer
Protection Act related requests, rules, guidelines and directives promulgated
thereunder and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case, pursuant to Basel III, in each case, subject to
customary exceptions and qualifications.

Maturity:    

Term Loan A Facility: The date five years after the Closing Date.

 

Annex I-6



--------------------------------------------------------------------------------

  

Term Loan B Facility: The date seven years after the Closing Date (which may be
reduced to six years after the Closing Date if the Borrower so elects).

  

Revolving Credit Facility: The date five years after the Closing Date (such
date, the “Revolver Maturity Date”).

Scheduled Amortization:

  

Term Loan A Facility: The outstanding principal amount of the Term Loan A
Facility will be payable in equal quarterly amounts equal to (i) 5% per annum of
the outstanding amount of the Term Loan A Facility on the Closing Date, in the
first two years following the Closing Date, (ii) 7.5% per annum of the
outstanding amount of the Term Loan A Facility on the Closing Date, in the third
year following the Closing Date and (iii) 10% per annum of the outstanding
amount of the Term Loan A Facility on the Closing Date, in the fourth and fifth
year following the Closing Date, with the remaining balance due at the maturity
of the Term Loan A Facility.

  

Term Loan B Facility: The Term Loan B Facility will be subject to quarterly
amortization of one-quarter percent (0.25%) of the original principal amount of
the Term Loan B Facility.

  

Revolving Credit Facility: None.

Incremental Facilities:

  

The Borrower shall have the right to (a) (i) increase the aggregate commitments
under the Term Loan A Facility (“Incremental Term A Loans”), (ii) increase the
aggregate commitments under the Term Loan B Facility (“Incremental Term B Loans”
and, together with the Incremental Term A Loans and Additional Facilities (as
defined below) consisting of term loans, the “Incremental Term Loans”), (iii)
increase the aggregate commitments under the Revolving Credit Facility (each, a
“Revolving Credit Facility Increase” and, together with Additional Facilities
consisting of revolving credit commitments, “Incremental Revolving Commitments”)
and/or (iv) add one or more additional tranches of revolving commitments or term
loans (“Additional Facilities”) to the Facilities under the same credit
agreement and/or (b) incur one or more series of senior unsecured notes or
loans, senior secured first lien or junior lien notes or loans or subordinated
notes or loans pursuant to a separate indenture or note purchase agreement or
loan agreement or otherwise (“Incremental Equivalent Debt”), in any case, in an
aggregate amount (excluding any commitments with respect to the foregoing that
have been terminated without being funded) of (x) $300 million, plus (y) the
aggregate amount of all voluntary repayments of the Term Loan Facilities prior
to the date of any such incurrence (excluding any voluntary prepayments made in
lieu of or that have otherwise reduced mandatory prepayments of Excess Cash Flow
and voluntary prepayments made with the proceeds of long-term indebtedness) plus
(z) any additional amounts, so long as, solely in the case of this clause (z),
after giving effect to such increase or additional facility (with Incremental
Revolving Commitments given effect to the

 

Annex I-7



--------------------------------------------------------------------------------

  

extent drawn), on a pro forma basis, the Consolidated Senior Secured Net Debt
Ratio (as defined below) does not exceed 2.00:1 (provided that the proceeds of
such Incremental Term Loans, Incremental Revolving Commitments, Additional
Facilities or Incremental Equivalent Debt shall not be included in any cash
netting and Incremental Equivalent Debt shall be deemed to be senior secured
debt) (and it being understood that the Borrower may elect whether such amount
is determined in reliance on clause (x), (y) or (z), and if such clauses are
utilized concurrently, the calculation of the Consolidated Senior Secured Net
Debt Ratio in clause (z) shall not give effect to additional loans under clauses
(x) and (y)). The incurrence of Incremental Term Loans, Incremental Revolving
Commitments, Additional Facilities or Incremental Equivalent Debt shall be
subject to the following conditions: (i) pro forma compliance with the Financial
Covenants (as defined below) (with Incremental Revolving Commitments given
effect to the extent drawn and Incremental Equivalent Debt deemed to be senior
secured debt and provided that the proceeds of such Incremental Term Loans,
Incremental Revolving Commitments, Additional Facilities or Incremental
Equivalent Debt shall not be included in any cash netting) (which may, at the
election of the Borrower, be measured at the time commitments are entered into
with respect to Incremental Term Loans, Additional Facilities or Incremental
Equivalent Debt intended to be used primarily to finance a permitted
acquisition), (ii) the absence of events of default (which may be limited to
payment and bankruptcy (with respect to the Borrower) events of default in the
event of Incremental Term Loans, Additional Facilities or Incremental Equivalent
Debt primarily used to finance permitted acquisitions), (iii) accuracy of
representations and warranties (which may be limited to certain Specified
Representations in the event of Incremental Term Loans, Additional Facilities or
Incremental Equivalent Debt primarily used to finance permitted acquisitions) in
all material respects (other than any such representations and warranties that
are qualified by materiality or material adverse effect)), (iv) except as set
forth in the immediately following paragraph, (A) the terms of any Revolving
Facility Increase shall be the same as the terms for the Revolving Credit
Facility, (B) the terms of any Incremental Term A Loans shall be the same as the
Term Loan A Facility and (C) the terms of any Incremental Term B Loans shall be
the same as the terms for the Term Loan B Facility, (v) except as otherwise
provided in this paragraph and the immediately following paragraph, the terms of
any Additional Facility shall be the same as the Revolving Credit Facility or
the Term Loan Facilities, as applicable, provided that such Additional
Facilities may provide for (A) any additional or more or less restrictive
covenants that are applicable only after the then latest maturity date for the
Term Loan Facilities or (B) any other terms that are reasonably satisfactory to
Administrative Agent, (vi) the maturity date for any Additional Facility
consisting of revolving credit facilities shall not be earlier than the maturity
date for the then existing revolving credit facilities unless the Borrower
receives the consent of a majority of each tranche of revolving facility lenders
with a later maturity date, (vii) the

 

Annex I-8



--------------------------------------------------------------------------------

  

maturity date for any Additional Facility consisting of term loans shall not be
earlier than the maturity date for the Term Loan A Facility and the weighted
average life of each such Additional Facility shall not be shorter than the Term
Loan A Facility unless the Borrower receives the consent of lenders holding a
majority of the Term Loan A Facility, (viii) any such Additional Facilities
shall not have any borrower or guarantors other than the Borrower and the
Guarantors and shall not be secured by any property other than the Collateral,
(ix) Incremental Equivalent Debt shall be subject to customary additional
conditions (including the execution and delivery of intercreditor agreements)
and (x) the Borrower shall deliver customary deliverables including legal
opinions, security document modifications, title insurance supplements and
certificates.

  

The applicable margin on any Additional Facility will be determined by the
Borrower and the Lenders providing such Additional Facility at the time such
Additional Facility is made and the applicable margin on any Incremental Term A
Loans, Incremental Term B Loans or Revolving Credit Facility Increase shall be
the same as the applicable margin on the corresponding existing tranche of the
Facilities (provided that the upfront fees and original issue discount, as
applicable, for any Incremental Term A Loans, Incremental Term B Loans or
Revolving Credit Facility Increase will be determined by the Borrower and the
Lenders providing such Incremental Term A Loans, Incremental Term B Loans or
Revolving Credit Facility Increase); provided that, with respect to any
Incremental Term B Loans or Additional Facility consisting of term loans having
a maturity and weighted average life to maturity the same as or longer than the
Term Loan B Facility made on or prior to the date that is 12 months after the
Closing Date (or such other period as the Borrower may agree to), in the event
that the all-in-yield for any Incremental Term B Loan or Additional Facility
consisting of term loans having a maturity and weighted average life to maturity
the same as or longer than the Term Loan B Facility is greater than the
all-in-yield for the Term Loan B Facility (which for purposes of this paragraph
will not include prior Incremental Term B Loans, except as otherwise agreed at
the time such prior Incremental Term B Loan was committed to or funded), by more
than 50 basis points, the interest rate margin for the Term Loan B Facility
shall be increased to the extent necessary so that the all-in-yield for such
incremental term loans is not more than 50 basis points higher than the
all-in-yield for the Term Loan B Facility; provided, further, that, in
determining the all-in yield applicable to the Term Loan B Facility and any
Incremental Term B Loans or Additional Facility consisting of term loans having
a maturity and weighted average life to maturity the same as or longer than the
Term Loan B Facility, original issue discount and upfront fees (on the basis
that 1.00% of original issue discount or upfront fees equals 0.25% of increased
interest rate margin, based on assumed average life of four years; provided such
calculation shall be modified to reference a shorter assumed average life in the
event the final maturity of such Incremental Term Loans is less than four years)
shall

 

Annex I-9



--------------------------------------------------------------------------------

  

be taken into account on customary terms; provided further, in the event any
interest rate floor on Incremental Term Loans applicable to LIBOR loans is
higher than the interest rate floor applicable to Term B Loans issued on the
Closing Date and is in excess of the three-month LIBOR rate at the time such
Incremental Term Loans are issued, such excess over such LIBOR rate shall be
taken into account as interest rate margin in calculating such all-in-yield;
provided further that arrangement, structuring, commitment, underwriting or
other similar fees and other fees not paid generally to all lenders in their
capacities as such shall be excluded.

  

“Consolidated Senior Secured Net Debt Ratio” will be defined in a manner
consistent with the Documentation Principles and with the parameters set forth
under the heading “Covenants” below.

  

For purposes of the financial covenant calculations in the Facilities
Documentation, it is agreed that “Consolidated EBITDA” shall be defined in a
manner consistent with the Documentation Principles and in any event shall
include, without limitation:

  

(i)(x) costs savings, operating expense reductions and synergies related to the
Transactions to the extent expected to be realized within 18 months after the
Closing Date, (y) costs savings, operating expense reductions and synergies
related to mergers and other business combinations, acquisitions or divestitures
consummated after the Closing Date and expected to be realized within 18 months
after a merger or other business combination, acquisition or divestiture is
consummated or after the announcement or implementation of any other
restructuring, cost savings initiative or other initiative and (z) costs
savings, operating expense reductions and synergies relating to restructurings,
costs savings initiatives and similar initiatives which have been initiated and
expected to be realized within 18 months following initiation thereof; provided
that (A) the aggregate amount of additions to Consolidated EBITDA for such
amounts shall not exceed 15% of Consolidated EBITDA (after giving effect to such
adjustments and other pro forma adjustments) and (B) the chief financial
officer, chief accounting officer or other financial officer of the Borrower
shall be required to deliver a certification that such amounts are reasonably
identifiable and factually supportable;

  

(ii) unlimited (x) restructuring and related charges and business optimization
expenses, (y) unusual, non-recurring or extraordinary charges, losses or
expenses and (z) non-cash charges;

  

(iii) (A) costs and expenses incurred in connection with the Transactions,
(B) costs and expenses incurred in connection with permitted acquisitions and
(C) costs, premiums, fees and expenses relating to redemption or repayment of
debt;

  

(iv) unlimited pre-opening and related promotional expenses;

 

Annex I-10



--------------------------------------------------------------------------------

  

(v) insurance proceeds received for properties subject to partial or complete
closure, so long as the contribution of such property to Consolidated EBITDA
does not exceed the actual contribution during the most recent period such
property was fully operational; and

  

(v) adjustments and add-backs reflected in the financial model delivered to the
Lead Arrangers prior to the date of the Commitment Letter (as may be further
modified following the date of the Commitment Letter to the extent such updated
model is reasonably acceptable to JPMS), and others as shall be mutually agreed
in a manner consistent with the Documentation Principles.

Mandatory Prepayments

and Commitment

  

Reductions:

  

To consist of: (a) if the Borrower’s Consolidated Total Net Leverage Ratio (to
be defined in a manner consistent with the Documentation Principles and with the
parameters set forth under the heading “Covenants” below) (in each case
calculated without excluding Development Debt (as described below)) (i) equals
or exceeds 3.00 to 1.00, 50%, (ii) is less than 3.00 to 1.00 and equals or
exceeds 2.50 to 1.00, 25% and (iii) is less than 2.50 to 1.00, 0%, of Excess
Cash Flow (to be defined in accordance with the Documentation Principles) for
each fiscal year, commencing with the first full fiscal year following the
Closing Date, less all voluntary prepayments of the Term Loan A Facility or the
Term Loan B Facility (including in connection with loan buy-backs permitted
under the paragraph below entitled “Debt Buy-Back” and in the case of Loans
prepaid at a discount to par, with such reduction of the amount of Excess Cash
Flow prepayments being equal to the aggregate amount of cash paid to buy back
such loans) and less all voluntary prepayments of the Revolving Credit Facility
that are accompanied by a reduction of the commitments under the Revolving
Credit Facility during the applicable period and less mandatory prepayments from
excess cash flow and voluntary prepayments of other first lien senior secured
debt so long as, in each case, accompanied by corresponding prepayments of the
Loans under the Term Loan Facilities on a ratable basis, (b) 100% of all net
cash proceeds from sales of property and assets of the Borrower and its
Restricted Subsidiaries (as defined below) outside the ordinary course and from
certain casualty or condemnation events (collectively, “Asset Sale Proceeds”),
in each case, subject to the right of the Borrower to reinvest such proceeds if
such proceeds are reinvested (or committed to be reinvested) within 12 months
and, if so committed to reinvestment, reinvested no later than 180 days after
the end of such 12-month period, and other exceptions to be agreed upon and (c)
100% of all net cash proceeds from the issuance or incurrence after the Closing
Date of additional debt of the Borrower or any of its Restricted Subsidiaries
not otherwise permitted under the Facilities Documentation (“Debt Issuance
Proceeds”).

 

Annex I-11



--------------------------------------------------------------------------------

  

Such prepayments shall be applied to the prepayment of the Facilities in the
following manner: first, to the outstanding amounts under the Term Loan A
Facility and the Term Loan B Facility, ratably (and to the remaining scheduled
installments thereof in direct order of maturity to the next four succeeding
scheduled installments of principal thereon and thereafter, pro rata to each
remaining scheduled installment of principal), and second, to the Revolving
Credit Facility (but without any permanent reduction in the commitments
thereunder). The Facilities Documentation will contain provisions (a) permitting
the Borrower to prepay other first lien senior secured debt with Excess Cash
Flow, Asset Sale Proceeds and Debt Issuance Proceeds to the extent required by
the terms of such other debt so long as such other debt receives no more than a
ratable share of such amounts (in which case the amounts required above will be
correspondingly reduced) and (b) allowing Lenders to decline their ratable
portion of any mandatory prepayment, in which case, such declined amounts shall
be offered to the non-declining Lenders and any amounts so offered to the
non-declining lenders that are declined by such Lenders may be retained by the
Borrower.

  

The Loans under the Revolving Credit Facility shall be prepaid and the Letters
of Credit cash collateralized to the extent such extensions of credit exceed the
aggregate amount of the Revolving Credit Facility commitments.

Optional Prepayments and   

Commitment Reductions:

  

Subject to the “Soft Call Premium” below, Loans under the Facilities may be
prepaid at par and unused commitments under the Revolving Credit Facility may be
reduced at any time, in whole or in part without premium or penalty except as
expressly stated below, at the option of the Borrower (except LIBOR breakage
costs). Optional prepayments shall be applied to such facility as the Borrower
elects and shall reduce amortization as directed by the Borrower. The Facilities
Documentation will contain provisions permitting the Borrower to offer to make a
prepayment of the Facilities pro rata among the Term Loan A Facility, the Term
Loan B Facility, and any Incremental Term Loans and subject to the Consolidated
Senior Secured Net Debt Ratio (calculated without excluding Development Debt)
not exceeding 2.00 to 1.00 on a pro forma basis, to apply any amounts rejected
by the Lenders under such facilities to prepay other indebtedness of the
Borrower or make restricted payments.

Soft Call Premium:   

The Borrower shall be required to pay a premium of one percent (1%) of the
principal amount of the affected loans in connection with any Repricing
Transaction (as defined below) of the Term Loan B Facility occurring within six
months (or such longer period as the Borrower may agree) after the Closing Date
(other than with respect to a transaction constituting a change of control or an
acquisition). “Repricing Transaction” shall mean (a) any prepayment or repayment
of loans under the Term Loan B Facility with the proceeds of, or any

 

Annex I-12



--------------------------------------------------------------------------------

  

conversion of Loans under the Term Loan B Facility into, any new or replacement
tranche of term loans incurred for the primary purpose of prepaying, repaying or
replacing the loans under the Term Loan B Facility with term loans bearing
interest with a “yield” less than the “yield” applicable to the loans under the
Term Loan B Facility (as reasonably determined by the Administrative Agent in
consultation with the Borrower, but excluding any arrangement, commitment,
underwriting, structuring or similar fees not generally shared with the
applicable lenders in their capacity as such) and (b) any amendment to the loans
under the Term Loan B Facility the primary purpose of which is to reduce the
“yield” on such loans.

Guarantors:   

The obligations of (a) the Borrower under the Facilities and (b) any Loan Party
(as defined below) under any hedging and (with the written approval of Borrower)
cash management agreements (other than any obligation of any Guarantor to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (a “Swap”),
if, and to the extent that, all or a portion of the guarantee by such Guarantor
of, or the grant by such Loan Party of a security interest to secure, such Swap
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or interpretation of any thereof)) between a Loan Party and
any counterparty that is a Lender or an agent (or an affiliate of a Lender or an
agent) at the time such hedging agreement or cash management agreement was
entered into (obligations referred to in this clause (b), collectively, “Bank
Product Obligations”) will be unconditionally guaranteed, on a joint and several
basis, by each existing and subsequently acquired or formed direct and indirect
domestic wholly-owned subsidiary of the Borrower except in the case of
subsidiaries of the Borrower (i) to the extent prohibited or restricted by
applicable law whether on the Closing Date or thereafter or by contract existing
on the Closing Date or, with respect to subsidiaries acquired after the Closing
Date, by contract existing when such subsidiary was acquired (and not entered
into in contemplation of such acquisition) (including any requirement to obtain
the consent of any governmental or regulatory authority (including gaming
authorities) or third party, it being understood the Borrower shall use
commercially reasonable efforts to obtain approval of gaming authorities), (ii)
any direct or indirect U.S. subsidiary of a direct or indirect non-U.S.
subsidiary of the Borrower, (iii) any U.S. subsidiary that is a disregarded
entity for U.S. federal income tax purposes substantially all of whose assets
consist of capital stock and/or indebtedness of one or more non-U.S.
subsidiaries and any other assets incidental thereto (for such purposes (and for
the purposes of “Security” below), U.S. subsidiaries whose only material assets
consist of the capital stock and/or indebtedness of one or more non-U.S.
subsidiaries (and other assets incidental thereto) shall be deemed to be
non-U.S. subsidiaries), (iv) any Unrestricted Subsidiaries (as defined below),
(v) captive insurance companies, (vi) immaterial subsidiaries (defined in a
manner

 

Annex I-13



--------------------------------------------------------------------------------

  

to be agreed) and (vii) any subsidiary where the Administrative Agent and the
Borrower agree the cost of obtaining a guarantee by such subsidiary would be
excessive in light of the practical benefit to the Lenders afforded thereby
(each a “Guarantor” and such guarantee being referred to herein as a
“Guarantee”); provided that all such Guarantees shall be subject in all respects
to gaming laws and regulations and the receipt of applicable gaming approvals.
The Borrower and the Guarantors are herein referred to as the “Loan Parties”
and, individually, as a “Loan Party.”

Master Lease,    OpCo Master Tenant:   

A wholly-owned subsidiary of the Borrower to be determined (“OpCo Master
Tenant”) will enter into a long term master lease (the “Master Lease”) with a
wholly-owned subsidiary of Gaming and Leisure Properties, Inc. (“GLPI”) (which
subsidiary, for the avoidance of doubt, may be an entity that becomes a
subsidiary of GLPI on the Closing Date) (such subsidiary, the “Landlord”) on the
Closing Date. Under the Master Lease, OpCo Master Tenant will lease the real
property and related improvements in connection with the gaming properties to be
identified therein from the Landlord. Pursuant to the Master Lease, OpCo Master
Tenant has the right to permit certain of its subsidiaries to occupy and operate
such gaming properties. The Borrower and certain subsidiaries of OpCo Master
Tenant will guarantee OpCo Master Tenant’s obligations under the Master Lease.
The Master Lease will be treated as an operating lease (and will not constitute
indebtedness, a capitalized lease, a lien or interest expense) for all purposes
under the Facilities Documentation (including without limitation for purposes of
the calculation of EBITDA and the Financial Covenants); provided that, the
foregoing will not prevent the Borrower from treating the Master Lease in a
different manner in its financial statement reporting to the extent required
under generally accepted accounting principles or advised by its auditor.

Security:   

The Facilities and any Bank Product Obligations will be secured by (a) a
first-priority perfected pledge of 100% of the equity interests of each direct,
wholly-owned Restricted Subsidiary (as defined below) of the Borrower and of
each Guarantor (which pledge, in the case of equity interests in any foreign
subsidiary or any domestic subsidiary, substantially all of the assets of which
consist of equity interests in foreign subsidiaries (each, a “FSHCO”), shall be
limited to 65% of the voting equity interests and 100% of the non-voting equity
interests of such foreign subsidiary or FSHCO, as the case may be) and (b) a
first priority, perfected security interest in substantially all of the assets
of the Loan Parties, including, without limitation, all gaming assets,
furniture, equipment, fixtures, investment property, inventory and other goods,
accounts receivable, intellectual property, instruments, documents, contract
rights, general intangibles and all other material real and personal property of
the Loan Parties (including, without limitation, leasehold mortgages or other
security interests over OpCo Master Tenant’s rights under the Master Lease with
Landlord no later

 

Annex I-14



--------------------------------------------------------------------------------

  

than 120 days following the Closing Date) and all proceeds of the foregoing,
subject to customary exceptions and thresholds for facilities of this type;
provided that, in each case, all such pledges and liens shall be subject in all
respects to applicable gaming laws, regulations and approvals; provided that,
notwithstanding the foregoing, the Collateral shall not include: (i) any (x)
immaterial fee-owned real property and (y) leasehold interest other than (A) the
Master Lease (it being understood that all leased property under the Master
Lease shall be required to be subject to a perfected security interest in favor
of the Administrative Agent (it being further understood that for the purposes
of this requirement to provide a perfected security interest in all such leased
property, with respect to vessels, barges and riverboats, the filing of a UCC
financing statement shall be sufficient to satisfy such requirement)) and (B)
other leaseholds of property with a fair market value in excess of $20 million,
subject to certain exceptions to be agreed, including, without limitation,
landlord consent to the grant of any such mortgage; provided that the Loan
Parties shall be required to obtain the consent of the landlord to such mortgage
in the case of any leasehold entered into after the Closing Date of property
with a fair market value in excess of $200 million and a remaining term in
excess of 10 years (it being understood there shall be no requirement to obtain
any landlord waivers, estoppels or collateral access letters), (ii) perfection
of motor vehicles and other assets subject to certificates of title (other than
to the extent perfection can be achieved with the filing of UCC-1 financing
statements), (iii) all commercial tort claims below a threshold to be agreed,
(iv) any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law, other than proceeds thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition, (v) pledges and
security interests prohibited or restricted by applicable law (including any
requirement to obtain the consent of any governmental authority, it being
understood the Borrower shall use commercially reasonable efforts to obtain
approval of gaming authorities), (vi) equity interests in (x) Unrestricted
Subsidiaries (as defined below) and immaterial subsidiaries and (y) non-wholly
owned Restricted Subsidiaries and joint ventures to the extent such security
interest is not permitted under such subsidiary’s organizational or joint
venture agreements, (vii) any lease, license or agreement (including joint
venture agreements) or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement or create a right of termination in favor of any
other party thereto after giving effect to the applicable anti- assignment
provisions of the Uniform Commercial Code or other applicable law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or

 

Annex I-15



--------------------------------------------------------------------------------

  

other applicable law notwithstanding such prohibition, (viii) any assets to the
extent a security interest in such assets would result in material adverse tax
consequences to the Borrower or its subsidiaries as reasonably determined by the
Borrower in consultation with the Administrative Agent; (ix) letter of credit
rights, except to the extent constituting a supporting obligation for other
Collateral as to which perfection may be accomplished solely by the filing of a
UCC financing statement (it being understood that no actions shall be required
to perfect a security interest in letter of credit rights, other than the filing
of a Uniform Commercial Code financing statement), (x) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law, (xi) any assets where the cost of
obtaining a security interest in such assets exceeds the practical benefit to
the Lenders afforded thereby as mutually agreed by the Administrative Agent and
the Borrower and (xii) gaming licenses to the extent a security interest in any
such gaming license is prohibited or restricted by applicable law or regulation
(including gaming laws and liquor laws) or would require a funding of
suitability or similar approval or procedure by a gaming board, liquor board or
other governmental authority prior to being given as collateral security
(collectively, subject to such exceptions and the further exception set forth
below with respect to gaming assets, the “Collateral”).

  

No actions in any non-U.S. jurisdiction shall be required in order to create or
perfect any security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction) and no control agreements shall be required to be delivered with
respect to any deposit account or securities account. The Facilities
Documentation shall also contain limitations as to the granting of liens on
gaming licenses, gaming equipment and equity interests in gaming licensees and
on rights and remedies with respect to gaming licensees in Missouri and other
jurisdictions in a manner consistent with that certain amended and restated
security agreement, dated as of August 13, 2013, by and among Pinnacle
Entertainment, Inc. (“Pinnacle”), the grantors party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, and the related pledge documentation
(including, without limitation, such limitations with respect to the granting of
liens on gaming licenses, gaming equipment and equity interests in gaming
licensees and on rights and remedies with respect to gaming licensees in
Missouri as are set forth on Annex IV hereto).

Documentation:   

The facility documentation for the Facilities (the “Facilities Documentation”)
shall be negotiated in good faith, shall contain the terms and conditions set
forth in the Summary of Terms and, subject to such terms and conditions, shall
(x) be based on the terms of that certain credit agreement among Penn National
Gaming, Inc., a Pennsylvania corporation, Bank of America, N.A., as
administrative agent and the other parties thereto, dated as of October 28,
2013, as modified pursuant to the First Amendment and Incremental Joinder

 

Annex I-16



--------------------------------------------------------------------------------

  

Agreement, dated as of April 28, 2015, taking into account the Transactions, the
Borrower and its subsidiaries’ operational and strategic requirements in light
of the Borrower’s and its subsidiaries’ size, business and business plan,
including the Borrower’s and its subsidiaries’ obligations with respect to the
Master Lease, (y) be consistent with the Projections and (z) not be less
favorable to the Borrower and its subsidiaries than the Existing Credit
Agreement (collectively, the “Documentation Principles”).

Conditions Precedent    to Closing:   

Those specified in Section 5 of the Commitment Letter and Annex III to the
Commitment Letter.

Conditions Precedent to    Each Subsequent Borrowing:   

After the Closing Date, each borrowing and each issuance or renewal of a Letter
of Credit under the Facilities will be subject to: delivery of a borrowing
notice; accuracy of representations and warranties in all material respects (or
in all respects in the case of any such representation or warranty that is
already qualified by materiality or material adverse effect); and absence of
defaults or events of defaults (except as otherwise provided under “Incremental
Facilities” above).

Representations and    Warranties:   

Representations and warranties shall consist solely of the following (applicable
to the Borrower and the subsidiaries of the Borrower that are not designated as
Unrestricted Subsidiaries (such subsidiaries, “Restricted Subsidiaries”) and
subject to exceptions, baskets, materiality thresholds and qualifications to be
agreed): existence and good standing, authorization, execution, delivery and
enforceability of the Facilities Documentation, compliance with law, accuracy of
pro forma and historical financial statements, absence of litigation, no
conflicts with organizational documents, laws or contractual obligations,
absence of defaults, organizational power and authority, approvals, ERISA and
other employee matters, taxes and tax status of the Spin-Off for the Borrower
and its subsidiaries, Investment Company Act, margin regulations, environmental
matters, use of proceeds, subsidiaries, ownership of properties, creation,
validity, priority (subject to permitted liens) and perfection of security
interests (including the leasehold interest under the Master Lease after
consummation of the Spin-Off and giving effect to the time periods provided for
in this Commitment Letter for the provision of perfected security interests in
real property, vessels and barges), licenses and permits, disclosure, solvency
of the Borrower and its subsidiaries on a consolidated basis, intellectual
property, Regulation H, insurance, real estate matters, absence of material
adverse effect, effectiveness of the Master Lease after consummation of the
Spin-Off, status of mortgaged real properties and FCPA, OFAC, PATRIOT Act and
other anti-terrorism laws and anti-money laundering laws.

Covenants:   

Limited to the following affirmative, negative and financial covenants
(applicable to the Borrower and the Restricted Subsidiaries):

 

Annex I-17



--------------------------------------------------------------------------------

 

(a)    Affirmative Covenants: Affirmative covenants shall consist solely of the
following: existence, permits and licenses, compliance with law, maintenance of
properties, insurance, payment of taxes, delivery of annual audited and
quarterly unaudited financial statements (it being understood that such audit
may contain a going concern qualification or exception to the extent related to
the maturity or refinancing of indebtedness or projected compliance with
financial covenants) and certain notices, maintenance of records, inspection
rights, use of proceeds, compliance with environmental laws, pledge or mortgage
of real property and vessels, maintenance of security interests, further
assurances and additional Guarantors, subleases under the Master Lease,
limitations on designation of Unrestricted Subsidiaries and immaterial
subsidiaries and consummation of certain post-closing matters, and, in any case,
subject to baskets, exceptions, materiality thresholds and qualifications to be
agreed.

 

 

(b)

 

Negative Covenants (subject, in each case, to baskets, exceptions, materiality
thresholds and qualifications to be agreed (in addition to the specific
exceptions designated below)):

      (a)  

indebtedness; provided that, among other things, (i) indebtedness of persons
acquired in permitted acquisitions will be permitted without limitation (to the
extent not incurred in contemplation of such acquisition), (ii) junior secured
debt and unsecured debt will be permitted subject to (x) the absence of events
of default, (y) pro forma compliance with the Financial Covenants, and (z) other
customary conditions consistent with the Documentation Principles, (iii) first
lien secured debt will be permitted subject to the absence of events of default,
pro forma compliance with the Financial Covenants, a Consolidated Senior Secured
Net Debt Ratio not in excess of 2.00 to 1.00, the terms of such indebtedness,
taken as a whole, being no more restrictive than the terms of the Facilities and
other customary conditions consistent with the Documentation Principles, (iv) a
basket for up to $500 million of Development Debt (as defined below) will be
permitted subject to the absence of events of default, (v) a basket for up to
$100 million of unsecured indebtedness will be permitted, (vi) a basket for up
to $100 million of purchase money debt or capital leases will be permitted,
(vii) $75 million of indebtedness of the Borrower’s foreign subsidiaries will be
permitted, so long as such indebtedness is not guaranteed by the Borrower or any
Guarantor and (viii) a basket for up to $75 million of loans advanced by GLPI
and its subsidiaries for the purpose of funding capital expenditures with
respect to gaming facilities and related assets will be permitted, subject to
the absence of events of default and pro forma compliance with the Financial
Covenants;

 

Annex I-18



--------------------------------------------------------------------------------

      (b)  

liens; provided that, among other things, (i) liens (including, without
limitation, liens on equity interests of subsidiaries of the Borrower) to secure
permitted first lien secured debt and junior secured debt (as described above)
shall be permitted, subject to an intercreditor agreement to be on terms
substantially as set forth in the Facilities Documentation, (ii) liens to secure
permitted Development Debt will be permitted, (iii) liens to secure permitted
purchase money debt or capital leases up to $100 million will be permitted, (iv)
liens to secure debt of persons acquired in permitted acquisitions will be
permitted, to the extent not incurred in contemplation of such acquisition, and
(v) liens securing obligations in an aggregate amount of less than $50 million
will be permitted;

      (c)  

restricted payments; provided that, subject to the absence of events of default
and pro forma compliance with the Financial Covenants (calculated without
excluding Development Debt), restricted payments will be permitted as follows:
(i) $100 million of restricted payments minus the amount of prepayments of
junior indebtedness as described below under clause (g)(i) and the amount of
investments as described under clause (e)(v) below, (ii) restricted payments in
an amount not to exceed the Available Amount (as defined below) will be
permitted and (iii) restricted payments will be permitted so long as the
Consolidated Senior Secured Net Debt Ratio (calculated without excluding
Development Debt) is less than or equal to 1.75 to 1.00 on a pro forma basis;

      (d)  

sales of assets (including, without limitation, sales and other transfers of
stock of Restricted Subsidiaries of the Borrower); provided that assets sales
shall be permitted so long as (i) no event of default is continuing, (ii) at
least 75% of the consideration received by the Borrower and its Restricted
Subsidiaries is in the form of cash or cash equivalents (subject to the ability
of the Borrower to designate up to $75 million in the aggregate of non-cash
assets as cash consideration) or assets reasonably related to the Borrower’s
business and (iii) to the extent required, the proceeds are applied as required
under the mandatory prepayment provisions;

      (e)  

investments; provided that, among other things, (i) investments (including
guarantees) of up to $500 million by the Borrower or any of its Restricted
Subsidiaries will be permitted (subject to the absence of events of default and
pro forma compliance with the Financial Covenants), which amount shall be
calculated net of amounts received in respect of such investments, (ii)
additional investments will be permitted subject to the absence of events of
default and pro forma compliance with a Con-

 

Annex I-19



--------------------------------------------------------------------------------

       

solidated Senior Secured Net Debt Ratio (calculated without excluding
Development Debt) less than or equal to 1.75 to 1.00, (iii) investments not to
exceed the Available Amount will be permitted subject to the absence of events
of default and pro forma compliance with the Financial Covenants, (iv) the
Borrower and its Restricted Subsidiaries may make acquisitions, subject to the
absence of events of default as of the time that the applicable acquisition
agreement is entered into and pro forma compliance with the Financial Covenants
as of the time that the applicable acquisition agreement is entered into, (v)
subject to the absence of events of default and pro forma compliance with the
Financial Covenants, $100 million of investments minus the amount of restricted
payments as described above under clause (c)(i) and the amount of prepayments of
junior indebtedness as described under clause (g)(i) below and (vi) investments
between or among the Borrower or any of its Restricted Subsidiaries shall be
permitted without restriction;

      (f)  

transactions with affiliates;

      (g)  

certain prepayments of subordinated, junior lien and certain unsecured
indebtedness, subject to the absence of events of default and pro forma
compliance with the Financial Covenants (calculated without excluding
Development Debt); prepayments of such indebtedness will be permitted (i) with
up to $100 million minus the amount of restricted payments as described above in
clause (c)(i) and the amount of investments as described above in clause (e)(v),
and (ii) with usage of the Available Amount (as defined below) and (iii) so long
as the Consolidated Senior Secured Net Debt Ratio (calculated without excluding
Development Debt) is less than or equal to 1.75 to 1.00 on a pro forma basis;

      (h)  

restrictions on subsidiary distributions;

      (i)  

changes in lines of business;

      (j)  

changes in fiscal year;

      (k)  

certain material amendments to the Master Lease;

      (l)  

mergers and consolidations; and

      (m) violation of FCPA and sanctions laws and regulations (including use of
proceeds in violation thereof).    

The Facilities Documentation will include provisions for an “Available Amount”,
which shall be calculated in accordance

 

Annex I-20



--------------------------------------------------------------------------------

   

with the Documentation Principles and include, (i) Excess Cash Flow not required
to be applied to prepay (or used to voluntarily prepay) the Facilities as
described above under “Mandatory Prepayments and Commitment Reductions” or
required to be applied to prepay (or used to voluntarily prepay) any other first
lien secured indebtedness, plus (ii) returns in respect of investments
previously made with amounts from the Available Amount without duplication of
amounts included in the calculation of Excess Cash Flow, plus (iii) the net cash
proceeds of issuance of equity interests of the Borrower (that are not otherwise
applied) and fair market value of non-cash assets acquired in exchange for the
issuance of equity interests of the Borrower, plus (iv) upon (A) the designation
of any Unrestricted Subsidiary as a Restricted Subsidiary, (B) the merger,
consolidation or amalgamation of any Unrestricted Subsidiary with or into a
Restricted Subsidiary or the Borrower, or (C) the transfer of assets of an
Unrestricted Subsidiary to, or liquidation of an Unrestricted Subsidiary into,
the Borrower or a Restricted Subsidiary, the fair market value of such
Unrestricted Subsidiary or such assets of such Unrestricted Subsidiary
transferred or liquidated, and minus (v) investments, restricted payments and
junior debt payments previously made with amounts from the Available Amount.

   

As used herein, “Development Debt” means up to $500 million of Indebtedness used
to finance expansion capital expenditures, joint ventures, development projects
and casinos and “racinos” where the Borrower or its Restricted Subsidiaries have
a management agreement; provided, that (A) the completion thereof is being
diligently pursued and construction has not ceased for a period of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite governmental authorizations, so long as such governmental
authorizations are being diligently pursued) and (B) no such Indebtedness shall
constitute Development Debt from and after the end of the first full fiscal
quarter after the earlier of (x) opening for business, and (y) completion of
construction of the applicable expansion capital expenditure, joint venture or
development project.

 

(c)

   

Financial Covenants: To be tested quarterly (solely for the benefit of the
Lenders under the Revolving Credit Facility and the Term Loan A Facility) so
long as either (i) commitments under the Revolving Credit Facility are
outstanding or (ii) Loans under the Term Loan A Facility remain outstanding, and
limited to (in each case applicable to the Borrower and its Restricted
Subsidiaries):

 

(a)

   

Maximum Consolidated Senior Secured Net Debt Ratio of (i) 3.00 to 1.00 for the
period from the first full fiscal quarter ending after the Closing Date through
September 30, 2016; (ii) 2.75 to 1.00 from the fiscal quarter ending
December 31, 2016 through the fiscal quarter ending March 31, 2017; and (iii)
2.50 to 1.00 thereafter;

 

Annex I-21



--------------------------------------------------------------------------------

 

(b)

   

Maximum Consolidated Total Net Leverage Ratio of (i) 4.50 to 1.00 for the period
from the first full fiscal quarter ending after the Closing Date through
September 30, 2016; (ii) 4.25 to 1.00 from the fiscal quarter ending
December 31, 2016 through the fiscal quarter ending March 31, 2017; (iii) 4.00
to 1.00 from the fiscal quarter ending June 30, 2017 through the fiscal quarter
ending September 30, 2017; and (iv) 3.75 to 1.00 thereafter;

 

(c)

   

Minimum Interest Coverage Ratio (to be defined in a manner consistent with the
Documentation Principles) of 2.50 to 1.00 (collectively, the “Financial
Covenants”).

     

The Financial Covenants will be subject to, among other things, the following:

    (i)    

The Consolidated Senior Secured Net Debt Ratio and Consolidated Total Net
Leverage Ratio will be calculated, among other things, (A) net of unrestricted
cash on hand of the Borrower and its Restricted Subsidiaries in excess of an
amount equal to $6,000,000 times the number of operating casino properties
(excluding Retama Park Racetrack), (B) excluding guarantees until such time as a
demand for payment is received under the relevant guarantee, (C) excluding
earn-out obligations until required to be reflected on the balance sheet of
Borrower and its Restricted Subsidiaries in accordance with GAAP, (D) excluding
disqualified stock and undrawn letters of credit, (E) with the indebtedness and
Consolidated EBITDA of non-wholly-owned Restricted Subsidiaries included on a
pro rata basis in accordance with the Borrower’s ownership percentage of such
Restricted Subsidiaries, (F) with the indebtedness of non-wholly-owned
Restricted Subsidiaries excluded by an amount proportional to the amount that
the Consolidated EBITDA of such non-wholly-owned Restricted Subsidiary is
reduced by the following clause (G), (G) the Consolidated EBITDA of Restricted
Subsidiaries that are not Guarantors shall be excluded to the extent exceeding
20% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries and
(H) except as otherwise described in this Summary of Terms and the Facilities
Documentation with respect to the calculation of the Excess Cash Flow
prepayment, excluding Development Debt and as reduced by amounts spent to
finance expansion, capital expenditures, joint ventures, development projects
and casinos and “racinos” where the Borrower or its Restricted Subsidiaries have
a management contract (in an aggregate amount for such Development Debt and

 

Annex I-22



--------------------------------------------------------------------------------

       

reductions not to exceed $500 million) (and Consolidated EBITDA attributable to
such Development Debt and other projects shall be annualized until the fourth
full fiscal quarter after such completion or opening);

   

(ii)

   

The Consolidated Total Net Leverage Ratio shall measure, in the numerator
thereof, without duplication, debt for borrowed money, purchase money debt,
capital leases, obligations issued or assumed as the deferred purchase price of
property or services (subject to customary exclusions) which are reflected as a
liability on the balance sheet of the Borrower in accordance with GAAP, debt
evidenced by promissory notes and similar instruments and guarantees thereof
(after demand for payment under such guarantee);

   

(iii)

   

The Consolidated Senior Secured Net Debt Ratio shall measure, in the numerator
thereof, without duplication, debt for borrowed money, purchase money debt,
capital leases, obligations issued or assumed as the deferred purchase price of
property or services (subject to customary exclusions) which are reflected as a
liability on the balance sheet of the Borrower in accordance with GAAP, debt
evidenced by promissory notes and similar instruments and guarantees thereof
(after demand for payment under such guarantee), in each case, that is secured;

   

(iv)

   

The Interest Coverage Ratio will be calculated (A) with the EBITDA and interest
expense attributable to indebtedness of non-wholly-owned restricted subsidiaries
included on a ratable basis in accordance with the Borrower’s ownership
percentage of such Restricted Subsidiaries, (B) excluding the interest expense
associated with Development Debt, (C) with the Consolidated EBITDA of Restricted
Subsidiaries that are not Guarantors excluded to the extent exceeding 20% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries and (D)
excluding the interest expense associated with the indebtedness excluded in
clause (i)(G) above; and

   

(v)

   

For purposes of calculating the Financial Covenants or any other financial ratio
or requirement under the Facilities Documentation, such calculation shall be
made on the basis of GAAP as in effect on the Closing Date (excluding changes in
GAAP where neither the Borrower, the Administrative Agent or the requisite
lenders elect for such to exclude the impact of such

 

Annex I-23



--------------------------------------------------------------------------------

        

change) and the characterization of any lease and the treatment of liabilities,
interest expense or amortization related thereto, shall be determined on the
basis of GAAP as in effect on the Closing Date; provided that, in any event the
Master Lease shall not be treated as indebtedness or a capital lease.

Refinancing Facility:   

The Borrower may refinance loans and commitments under the Term Loan A Facility,
the Term Loan B Facility, any Incremental Term Loans or loans and commitments
under the Revolving Credit Facility or Incremental Revolving Commitments from
time to time in whole or in part, in a principal amount not to exceed the
principal amount of indebtedness so refinanced (plus any accrued but unpaid
interest, premiums and fees payable by the terms of such indebtedness thereon
and fees, expenses, premiums, original issue discount and upfront fees incurred
in connection with such refinancing), with one or more new facilities (each, a
“Refinancing Facility”) under the Term Loan A Facility, the Term Loan B
Facility, any Incremental Term Loans or Revolving Credit Facility with the
consent of the Borrower, the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and the lenders providing such Refinancing
Facility or with one or more additional series of (a) senior unsecured notes or
loans or senior subordinated notes or loans, (b) senior secured notes that will
be secured by the Collateral on a pari passu basis with the Facilities (but
without regard to control of remedies) or (c) junior lien secured notes or loans
that will be secured on a junior basis to the Facilities (such notes or loans,
“Refinancing Notes” and, together with any Refinancing Facility, the
“Refinancing Debt”); provided that (i) any Refinancing Facility or Refinancing
Notes do not mature prior to the maturity date of the facility being refinanced,
or have a shorter weighted average life than the loans under the facility being
refinanced (without giving effect to any prepayments thereof) as of the date of
determination, (ii) there shall be no borrowers or guarantors in respect of any
Refinancing Facility or Refinancing Notes that are not the Borrower or a
Guarantor, (iii) if secured, such Refinancing Facility or Refinancing Notes
shall not be secured by any assets that do not constitute Collateral, (iv) the
other terms and conditions of such Refinancing Facility or Refinancing Notes
(excluding pricing and optional prepayment or redemption terms) are (taken as a
whole) no more favorable to the lenders providing such Refinancing Facility or
Refinancing Notes, as applicable, than those applicable to the portion of the
facility being refinanced (except for covenants or other provisions applicable
only to periods after the latest final maturity date of the Facilities (at the
time of such refinancing)), (v) the proceeds of any Refinancing Debt shall be
applied, substantially concurrently with the incurrence thereof, to the ratable
prepayment of outstanding loans under the facility tranche being so refinanced,
and (vi) any secured Refinancing Notes shall be subject to an intercreditor
agreement on terms reasonably satisfactory to the Administrative Agent.

 

Annex I-24



--------------------------------------------------------------------------------

Events of Default:

  

Events of default shall consist solely of the following (and, in each case,
subject to customary exceptions, grace periods and thresholds): nonpayment of
principal, interest and other amounts due under the Facilities Documentation,
default in the performance of covenants (subject, in the case of certain
affirmative covenants, to customary cure periods), representations and
warranties prove to have been false or misleading in any material respect (or in
any respect in the case of any such representation or warranty that is already
qualified by materiality or material adverse effect), cross-event of default to
material indebtedness (provided that a breach of Financial Covenants will not
result in an Event of Default with respect to the Term Loan B Facility unless
the Lenders under the Revolving Credit Facility and the Term Loan A Facility
have elected to accelerate the maturity of the Revolving Credit Facility and the
Term Loan A Facility), bankruptcy of the Borrower or any material Restricted
Subsidiary of the Borrower, material judgments (that remain undischarged or are
not stayed for a 60 day period), material ERISA events, failure of security
interests and liens with respect to a material portion of the Collateral,
failure or repudiation of the Guarantees (other than in connection with
permitted transactions under the Facilities Documentation), unenforceability of
the Facilities Documentation or repudiation thereof by the Borrower or any
Guarantor, the occurrence of a change of control, certain revocations of
material licenses by a gaming authority that continues for 30 days, termination
of the Master Lease, a cross-event of default to certain “events of default”
under the Master Lease; and invalidity of intercreditor agreements (if any).

Unrestricted Subsidiaries:   

The Facilities Documentation will contain customary provisions pursuant to which
the Borrower will be permitted to designate any existing or subsequently
acquired or organized subsidiary as an “unrestricted subsidiary” (other than
certain subsidiaries to be agreed, including the OpCo Master Tenant and the
owners or operators of the casino properties subject to the Master Lease) (each,
an “Unrestricted Subsidiary”) and subsequently re-designate any such
Unrestricted Subsidiary as a Restricted Subsidiary so long as immediately after
giving effect to such designation as an Unrestricted Subsidiary (which
designation shall be treated as an investment in an amount equal to the fair
market value of all assets of such Unrestricted Subsidiary at the time of such
designation), (i) the Borrower shall be in compliance with the investments
covenant, (ii) there shall be no event of default under the Facilities
Documentation and (iii) the Borrower shall be in pro forma compliance with the
Financial Covenants. Unrestricted Subsidiaries will not be subject to the
representations and warranties, covenants, events of default or other provisions
of the Facilities Documentation, and the results of operations and indebtedness
of Unrestricted Subsidiaries will not be taken into account for purposes of
calculating any financial ratios contained in the Facilities Documentation.

 

Annex I-25



--------------------------------------------------------------------------------

Debt Buy-Back:   

Loans under the Term Loan Facilities shall be subject to customary loan buy-back
provisions (through “Dutch auction” and open-market purchases) for the Term Loan
A Facility, Term Loan B Facility and Incremental Term Loans, including the
absence of events of default and no usage of the Revolving Credit Facility to
fund buy-backs; provided that open market purchases shall not exceed 20% of the
initial principal amount of the Term Loan A Facility, Term Loan B Facility and
any Incremental Term Loans, in the aggregate; provided further, that any such
Term Loans so purchased shall be immediately cancelled. Additionally, the
Borrower will be permitted to buy-back loans under the Revolving Credit Facility
from defaulting lenders so long as there are no continuing events of default and
the Revolving Credit Facility is not used to fund such purchases; provided that
such purchases shall not exceed 20% of the initial maximum principal amount of
the Revolving Credit Facility and any Incremental Revolving Commitments unless
the Administrative Agent consents to an additional amount; provided further,
that any such loans under the Revolving Credit Facility so purchased shall be
immediately cancelled and the commitments in respect thereof terminated. No
representations as to the absence of material information shall be required in
connection with such “Dutch auction” and open market purchases and the parties
to such transactions shall deliver customary “big boy” letters in connection
therewith.

Assignments and          Participations:   

Usual and customary for facilities of this type; provided that the consent of
the Borrower (which consent shall not be unreasonably withheld or delayed) shall
be required for assignments except (a) after the occurrence and during the
continuation of a payment or bankruptcy (with respect to the Borrower) event of
default, (b) under the Term Loan A Facility if such assignment is made to
another Lender under the Term Loan A Facility or an affiliate or approved fund
of a Lender under the Term Loan A Facility, (c) under the Revolving Credit
Facility if such assignment is made to another Lender under the Revolving Credit
Facility or (d) under the Term Loan B Facility if such assignment is made to
another Lender under the Term Loan B Facility or an affiliate or approved fund
of a Lender under the Term Loan B Facility; provided that, except during the
existence of a payment or bankruptcy (with respect to the Borrower) event of
default, the Borrower’s consent (which consent shall not be unreasonably
withheld or delayed) shall be required if, as a result of such assignment, a
Lender and its affiliates and approved funds would hold greater than $235
million in loans and commitments under the Facilities; and provided, further, no
loans or commitments under the Facilities may be assigned to defaulting lenders
or Disqualified Lenders. The Borrower will be deemed to have given consent to a
proposed assignment otherwise required if, after 10 business days following
written request for such consent, it has not objected to such assignment. Except
in connection with debt buy-backs as described above, no assignments will be
permitted to the Borrower or any of its subsidiaries or affiliates.

 

Annex I-26



--------------------------------------------------------------------------------

  

Lenders will have the right to participate their commitments and Loans to other
financial institutions (other than Disqualified Lenders); provided that such
participations shall not reduce or eliminate any of such Lenders’ obligations
under the Facilities Documentation. Participants shall have the same benefits as
Lenders with respect to yield protection and increased cost provisions subject
to customary limitations and restrictions. Voting rights of participants shall
be subject to customary limitations.

Waivers and Amendments:

  

Amendments and waivers of the Facilities Documentation shall require the
approval of Lenders holding more than 50% of the aggregate amount of the loans
and commitments under the Facilities (the “Required Lenders”), except that (a)
the consent of each affected Lender (and not the Required Lenders) shall be
required with respect to (i) increases in the commitment of such Lender, (ii)
reductions or forgiveness of principal, interest or fees payable to such Lender,
(iii) extensions of final maturity or scheduled amortization of the loans or
commitments of such Lender or of the date for payment to such Lender of any
interest or fees and (iv) changes that impose any additional restriction on such
Lender’s ability to assign any of its rights or obligations, (b) the consent of
each Lender shall be required with respect to (i) modification to voting
requirements or percentages, (ii) amendment of certain pro rata sharing
provisions and (iii) releases of all or substantially all of the value of the
Guarantees, or all or substantially all of the Collateral, (c) the approval of
Lenders holding more than 50% of the aggregate amount of the Loans and
commitments under a particular tranche of the Facilities shall be required for
certain amendments affecting such tranche and (d) the consent of the
Administrative Agent, the Issuing Banks and the Swingline Lender shall be
required with respect to amendments and waivers affecting its rights or duties.

  

Lenders under each of the Revolving Credit Facility and the Term Loan A Facility
holding a majority of the sum of the commitments under the Revolving Credit
Facility and the existing loans under the Term Loan A Facility shall have the
sole right to consent to any amendment, waiver or modification of the Financial
Covenants (and related definitions as used with respect to the Financial
Covenants but not as used in other sections of the credit agreement).

  

The Facilities Documentation will permit amendments thereof without the approval
or consent of the Lenders to effect a permitted “repricing transaction” (i.e., a
transaction in which any tranche of loans or commitments under the Facilities is
refinanced with a replacement tranche of loans or commitments, or is modified
with the effect of, bearing a lower rate of interest) other than any Lender
subject to such “repricing transaction” that will continue as a Lender in
respect of the repriced or modified loans or commitments.

 

Annex I-27



--------------------------------------------------------------------------------

  

The Facilities Documentation will contain customary provisions allowing the
Borrower to replace a Lender or terminate the commitment of a Lender and prepay
such Lenders’ outstanding loans in full in connection with amendments and
waivers requiring the consent of all Lenders or of all Lenders directly
adversely affected thereby (so long as the Required Lenders (or in the case of
an amendment or waiver directly affecting a particular tranche, Lenders holding
a majority of the commitments and loans under such tranche) have approved the
amendment or waiver), and increased costs, taxes, etc.

Indemnification and Expenses:   

The Borrower will indemnify the Lead Arrangers, the Administrative Agent, the
Documentation Agents and the Lenders, their respective affiliates, successors
and assigns and the partners, officers, directors, employees, agents, advisors,
representatives, controlling persons and members of each of the foregoing (each,
an “Indemnified Person”) and hold them harmless from and against all reasonable
and documented out-of-pocket costs, expenses (including reasonable and
documented out-of-pocket fees, disbursements and other charges of one primary
external counsel for all Indemnified Persons taken as a whole, and if necessary,
one special gaming and local counsel in each relevant jurisdiction for all
Indemnified Persons and, solely in the case of an actual or perceived conflict
of interest, one additional primary external counsel and one additional special
gaming and local counsel in each relevant jurisdiction to each group of
similarly situated affected Indemnified Persons taken as a whole), claims,
damages, losses and liabilities (including, without limitation, arising out of
or relating to any claim or any litigation or other proceeding (regardless of
whether such Indemnified Person is a party thereto and regardless of whether
such matter is initiated by a third party or by the Borrower or any of its
affiliates or equityholders)) that relate to or arise out of any aspect of the
Transactions or any related transaction (except to the extent arising directly
out of such Indemnified Party’s or its affiliates’ provision of a lending
commitment or any other financing or other advisory services to GLPI in
connection with the Transactions or any related transaction) and the use or
proposed use of the Facilities; provided that no Indemnified Person will be
indemnified for any cost, expense or liability (i) to the extent they are found
in a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct, bad faith, or gross negligence of such
Indemnified Person or any Related Party, (ii) to the extent arising from a
material breach of the obligations of such Indemnified Person or any of its
Related Parties under the Facilities Documentation as determined by a final
non-appealable judgment of a court of competent jurisdiction or (iii) to the
extent arising from any dispute solely among Indemnified Persons other than any
claims against any Indemnified Person in its capacity or in fulfilling its role
as administrative agent or arranger or any similar role under the Facilities and
other than any claims arising out of any act or omission on the part of the
Borrower and its affiliates. In addition, the Borrower shall pay (a) all
reasonable and documented out-of-pocket expenses (including, without limitation,
reasonable and

 

Annex I-28



--------------------------------------------------------------------------------

  

documented out-of-pocket fees, disbursements and other charges of one external
counsel, and if necessary, one special gaming and local counsel, for all
Indemnified Persons) of the Lead Arrangers, the Administrative Agent and the
Documentation Agents in connection with the syndication of the Facilities, the
preparation and administration of the Facilities Documentation, and amendments,
modifications and waivers thereto and (b) all reasonable and documented
out-of-pocket expenses (including, without limitation, fees, disbursements and
other charges of one external counsel, and if necessary, one special gaming and
local counsel in each relevant jurisdiction and, solely in the case of an actual
or perceived conflict of interest, one additional primary external counsel and
one additional special gaming and local counsel in each relevant jurisdiction to
each group of similarly situated affected Indemnified Persons taken as a whole)
of the Lead Arrangers, the Administrative Agent, the Documentation Agents and
the Lenders for enforcement costs and documentary taxes associated with the
Facilities.

Governing Law:

  

New York.

Counsel to the

  

Administrative Agent:

  

Latham & Watkins LLP.

Miscellaneous:

  

Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction.

 

Annex I-29



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The initial funding of the loans under the Facilities will be subject to the
following conditions precedent:

(i)       Pinnacle and the Borrower shall have entered into the Separation and
Distribution Agreement (as defined in Annex III) in substantially the form
(including the schedules and exhibits thereto) attached to the Merger Agreement
as Exhibit C thereto, without any amendments, modifications, consents or waivers
thereto that are materially adverse to the Lenders, unless approved by the Lead
Arrangers (such approval not to be unreasonably withheld, conditioned or
delayed). The Spin-Off shall be consummated substantially concurrently with the
initial funding of the Facilities (or the Lenders shall otherwise have
reasonable assurance that the Spin-Off will occur on the Closing Date), with the
Borrower owning, directly or indirectly, substantially all of the assets to be
held by the Borrower in accordance with the Separation and Distribution
Agreement without giving effect to any waiver, amendment, modification or
consent thereto from the form thereof attached as Exhibit C to the Merger
Agreement that are materially adverse to the interests of the Lenders, unless
approved by the Lead Arrangers (such approval not to be unreasonably withheld,
conditioned or delayed). The Master Lease shall be effective on the Closing Date
(or the Lenders shall otherwise have reasonable assurance that the Master Lease
will be effective on the Closing Date), in substantially the form (including the
schedules and exhibits thereto) attached as Exhibit B to the Merger Agreement,
without any amendments, modifications, consents or waivers thereto that are
materially adverse to the Lenders, unless approved by the Lead Arrangers (such
approval not to be unreasonably withheld, conditioned or delayed) (it being
understood and agreed that if at any time prior to the Closing Date, there is an
amendment or modification to the Separation and Distribution Agreement and/or
the Master Lease, Pinnacle and the Borrower shall provide such amendment or
modification to the Lead Arrangers, and to the extent the Lead Arrangers do not
provide a written notice of objection to such amendment or modification as being
materially adverse to the Lenders within seven (7) business days of receipt
thereof, the Lead Arrangers shall be deemed to have approved of such amendment
or modification).

(ii)      The Lead Arrangers shall have received: (A) audited financial
statements of Pinnacle for the most recent fiscal year of Pinnacle ended more
than 90 days prior to the Closing Date; (B) quarterly financial statements of
Pinnacle for the period (if any) commencing after the end of the most recent
audited financial statements of Pinnacle and ending on the last day of the most
recent fiscal quarter (other than the fourth fiscal quarter) ended at least 45
days prior to the Closing Date and (C) an unaudited consolidated pro forma
balance sheet and income statement of the Borrower and its subsidiaries for the
four fiscal quarter period ended as of the last day of the most recent financial
statements referred to in (A) and (B) above, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
income statement).

 

Annex II-1



--------------------------------------------------------------------------------

(iii)      The Specified Representations shall be true and correct in all
material respects (except for those representations qualified by materiality or
material adverse effect, which shall be true and correct in all respects) as of
the Closing Date.

(iv)      All fees then due to the Administrative Agent and the Lead Arrangers
under the Fee Letter shall have been paid, and all expenses contemplated by the
Commitment Letter and the Fee Letter to be paid or reimbursed to the
Administrative Agent and the Lead Arrangers that have been invoiced a reasonable
period of time prior to the closing of the Facilities (and in any event,
invoiced at least 3 business days prior to the closing of the Facilities (except
as otherwise agreed by the Borrower)) shall have been paid from the proceeds of
the fundings under the Facilities Documentation on the Closing Date or
otherwise.

(v)       After giving effect to the Transactions, the Borrower and its
subsidiaries shall have outstanding no indebtedness for borrowed money other
than (a) the Loans and other extensions of credit under the Facilities,
(b) other indebtedness permitted to be outstanding pursuant to the terms of the
Facilities Documentation, (c) the Senior Unsecured Notes, (d) purchase money
indebtedness and capital lease obligations incurred in the ordinary course of
business and (e) other indebtedness not to exceed $5,000,000 (it being
understood that the Master Lease will be treated as an operating lease for all
purposes under the Facilities Documentation and shall not be included as
indebtedness for purposes of this clause (v)(e)). The Lead Arrangers shall have
received customary evidence (i) that the Existing Credit Agreement will be
repaid substantially concurrently with, or on the Closing Date promptly
following, the initial funding of the Facilities, and in connection therewith,
all liens on the assets of the Borrower and its subsidiaries securing the
Existing Credit Agreement (other than any cash collateral securing letters of
credit issued under the Existing Credit Agreement except for any such letters of
credit as shall be deemed to have been issued under the Revolving Credit
Facility) shall be terminated (which may be evidenced pursuant to a customary
payoff letter or similar instrument)) and (ii) of the redemption, discharge or
defeasance of the Existing Notes (as defined in Annex III), substantially
concurrently with, or on the Closing Date promptly following, the initial
funding of the Facilities, or the modification of the Existing Notes in a manner
that discharges or releases the Borrower and its subsidiaries from liability
thereunder (including under any guarantees thereof) and permits the Spin-Off to
occur prior to, substantially concurrently with, or on the Closing Date promptly
following, the initial funding of the Facilities.

(vi)      On or prior to the Closing Date, the Senior Unsecured Notes shall have
been issued in an aggregate gross principal amount of $300 million and the Lead
Arrangers shall have received $350 million in aggregate principal amount of
commitments from Lenders for the Term Loan B Facility; provided that, the
Borrower may, in its sole discretion, increase or decrease the Term Loan B
Facility by up to $125 million and increase or decrease the Senior Unsecured
Notes by up to $125 million, so long as after giving effect to such increases
and/or decreases the aggregate amount of the Senior Unsecured Notes and Term
Loan B Facility are equal to at least $575 million and do not exceed $650
million.

(vii)     Each of the Borrower and the applicable Guarantors, if any, under each
Facility shall have provided the documentation and other information to the
applicable Administrative Agent that are required by regulatory authorities
under applicable “know-your-customer” rules and regulations, including the
Patriot Act, at least 5 business days prior to the closing of the Facilities, to
the extent requested at least 10 business days prior to the closing of the
Facilities.

 

Annex II-2



--------------------------------------------------------------------------------

(viii)    The condition set forth in Section 6.1(e) of the Merger Agreement as
to gaming approvals shall have been satisfied or waived by the parties to the
Merger Agreement.

(ix)      The Initial Lenders shall have received a solvency certificate
substantially in the form of Exhibit A hereto from the chief financial officer,
chief accounting officer or other financial officer of the Borrower. The
Administrative Agent and the Lenders shall have received customary opinions of
counsel to the Borrower and any applicable Guarantors under the Facilities
(which shall cover, among other things, existence and good standing, authority,
execution, delivery, legality, validity, binding effect and enforceability of
the documents for the Facilities and, to the extent applicable, creation and
perfection of the liens granted thereunder, and Investment Company Act matters,
subject to customary qualifications; provided however, that this requirement
shall be subject to Section 5 of the Commitment Letter) and of appropriate local
counsel and other customary corporate resolutions, secretary’s certificates,
evidence of existence and good standing of the Borrower and the Guarantors from
the applicable Secretary of State and officer’s certificates.

(x)       In each case, subject to Section 5 of the Commitment Letter, the
Borrower and the Guarantors shall have entered into security documents, and
authorized, executed and/or delivered (as applicable) all filings and
instruments necessary in order to provide for the grant and perfection of liens
on the Collateral, in a manner consistent with the Documentation Principles (it
being understood that no real estate mortgages or barge or vessel mortgages
shall be required to be entered into on the Closing Date). The Borrower shall
have used commercially reasonably efforts to provide the Lenders with
endorsements naming the Administrative Agent, on behalf of such Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies to be maintained with respect to the properties of the Borrower and its
subsidiaries forming part of the Collateral under the Facilities.

(xi)      The Closing Date shall not occur prior to November 20, 2015.

 

Annex II-3



--------------------------------------------------------------------------------

ANNEX III

TRANSACTION DESCRIPTION

Capitalized terms used but not defined in this Annex III shall have the meanings
set forth in the Commitment Letter or the other Annexes to the Commitment
Letter. In the case of any such capitalized term that is subject to multiple
differing definitions, the appropriate meaning thereof in this Annex III shall
be determined by reference to the context in which it is used.

Pinnacle, the Borrower and GLPI will enter into a Separation and Distribution
Agreement on or about the Closing Date (the “Separation and Distribution
Agreement”). Pinnacle will, in a series of related transactions (the
“Restructuring”), cause substantially all of the Borrower’s and the Borrower’s
subsidiaries’ real property assets, vessels and related improvements (the “Real
Property”) to be transferred to Pinnacle or a wholly-owned subsidiary of
Pinnacle, other than the Borrower or a subsidiary of the Borrower in accordance
with the Separation and Distribution Agreement (provided that certain of such
real property may be retained by the Borrower and its subsidiaries and become
subject to the transfer provisions contemplated under the Separation and
Distribution Agreement).

Pinnacle has entered into an agreement and plan of merger with GLPI and a
wholly-owned subsidiary of GLPI (including the exhibits and schedules thereto,
the “Merger Agreement”), dated as of July 20, 2015. Under the Merger Agreement
and the Separation and Distribution Agreement, the capital stock of a subsidiary
of Pinnacle to be determined (“SpinCo”) will be distributed as a dividend (the
“Spin-Off”) to the shareholders of Pinnacle, and immediately following the
Spin-Off, Pinnacle will be merged into a wholly-owned subsidiary of GLPI (the
“Acquisition”). At the time of the Spin-Off, substantially all of the non-real
estate property assets of Pinnacle (as specified in the Separation and
Distribution Agreement) will be held by SpinCo and its subsidiaries.

At or about the time of the Spin-Off, a wholly-owned subsidiary of GLPI (which
may include Pinnacle or a wholly-owned subsidiary of Pinnacle to be acquired by
GLPI on the Closing Date) (the “Lessor”) and a wholly-owned subsidiary of SpinCo
(the “Lessee”) will enter into a lease (the “Master Lease”), pursuant to which
the Real Property will be leased by the Lessor to the Lessee. The Master Lease
will be a “triple net” lease and the Lessee’s obligations under the Master Lease
will be guaranteed by certain subsidiaries of SpinCo.

In connection with the Restructuring, (i) the Existing Credit Agreement will be
repaid in full (the “Existing Credit Agreement Payoff”) and (ii) Pinnacle’s
7.75% Senior Subordinated Notes due 2022, 8.75% Senior Subordinated Notes due
2020, 6.375% Senior Notes due 2021 and 7.50% Senior Notes due 2021
(collectively, the “Existing Notes”) will be (x) redeemed, discharged, defeased
or otherwise satisfied or acquired by GLPI or a wholly-owned subsidiary of GLPI
(which may include Pinnacle or a wholly-owned subsidiary of Pinnacle to be
acquired by GLPI on the Closing Date) (the “Notes Refinancing”) or (y) modified
in a manner to permit the Spin-Off and release SpinCo and its subsidiaries from
any further liability thereunder (the “Notes Consent”).

The Borrower will obtain the Facilities and issue the Senior Unsecured Notes
(collectively, the “Financing Transactions”; the Financing Transactions and the
Spin-Off are referred to collectively as the “Financing and Spin-Off 
Transactions”).

GLPI will obtain proceeds of debt facilities and/or equity issuances sufficient,
along with other cash available to GLPI, and proceeds from the Facilities and
the Senior Unsecured Notes provided by the

 

Annex III-1



--------------------------------------------------------------------------------

Borrower to GLPI (such proceeds provided by the Borrower, the “SpinCo Payoff
Amount”) to cause the Existing Credit Agreement Payoff to be consummated and to
either cause the Notes Refinancing to be consummated or the Notes Consent to be
obtained.

Proceeds from the Facilities and the Senior Unsecured Notes, along with funds
provided by GLPI will be utilized in connection with the Restructuring to
consummate (a) the Existing Credit Agreement Payoff, (b) the Notes Refinancing
or the Notes Consent and (c) to pay fees and expenses related to the Facilities,
the Senior Unsecured Notes, the Restructuring and the Spin-Off, and for working
capital and general corporate purposes.

The transactions described above are collectively referred to as the
“Transactions”.

The date of the initial borrowings under the Facilities is referred to in this
Commitment Letter and its Annexes as the “Closing Date”.

 

Annex III-2



--------------------------------------------------------------------------------

ANNEX IV

MISSOURI SECURITY LIMITATIONS

Capitalized terms used but not defined in this Annex IV shall have the meanings
set forth in the Commitment Letter or the other Annexes to the Commitment
Letter. In the case of any such capitalized term that is subject to multiple
differing definitions, the appropriate meaning thereof in this Annex IV shall be
determined by reference to the context in which it is used.

 

  1.

The Administrative Agent, the Collateral Agent, the Lenders and any other
secured parties under the Facilities (collectively, the “Financing Parties”)
will not have any security interest or rights of any kind related to possession
or ownership of any gaming license (the “Missouri Licenses”) issued by the
Missouri Gaming Commission (the “Missouri Commission”) in which the Borrower or
any of its subsidiaries owns or holds an interest (the “Missouri Licensees”), or
any interest in the Missouri Licenses, including but not limited to rights as a
pledgee, hypothocatee or transferee, and the definitive security agreement
contemplated by the Commitment Letter will contain a section devoted
specifically to Missouri law requirements and include language that specifies
the Administrative Agent’s or the Collateral Agent’s (as applicable)
acknowledgment that the security interest granted in such security agreement
does not authorize any pledge, hypothecation or transfers of gaming licenses (or
any interest therein) issued under the Missouri Riverboat Gambling Act or any
security interest attached to any such license. The prohibitions and other
limitations set forth in this paragraph shall apply to the extent and for so
long as, the security interests, rights, and interests referenced in this
paragraph are prohibited by or are a violation of Missouri gaming laws, rules or
regulations.

 

  2.

The Financing Parties will not have any security interest or rights of any kind
related to possession or ownership of any ownership interest, as defined in 11
CSR 45-10.040, including but not limited to rights as a pledgee, hypothocatee or
transferee, in the Missouri Licensees, except that, (i) to the extent otherwise
provided in the Commitment Letter, the Administrative Agent or the Collateral
Agent (as applicable) may be granted on behalf of the Financing Parties a pledge
of the ownership interests of the Missouri Licensees, (ii) to the extent
otherwise provided in the Commitment Letter, the Administrative Agent or the
Collateral Agent (as applicable), on behalf of the Financing Parties may obtain
security interests in substantially all of the assets of the Missouri Licensees,
subject to certain exceptions to be agreed, (iii) the definitive security
agreement contemplated by the Commitment Letter will contain general statements
that gaming authority approval may be required before pledged collateral can be
sold and that pledged collateral and its sale may be subject to gaming law
requirements that limit to whom the collateral may be transferred and (iv) the
definitive security agreement contemplated by the Commitment Letter will contain
a section devoted specifically to Missouri law requirements and will include
language concerning 30 days’ notice to the Missouri Commission prior to transfer
of ownership of a Missouri Licensee in accordance with the terms of such
security agreement. The prohibitions and other limitations set forth in this
paragraph shall apply to the extent and for so long as, the security interests
or rights referenced therein are so restricted under Missouri gaming laws, rules
and regulations.

 

Annex IV-1



--------------------------------------------------------------------------------

  3.

The Financing Parties will not have any security interest or rights of any kind
related to possession or ownership of any slot machine, as defined in 11 CSR
45-10.055, including but not limited to rights as a pledgee, hypothocatee or
transferee, except that, the definitive security agreement contemplated by the
Commitment Letter may include a grant of a security interest in slot machines
located in Missouri and such security agreement will contain a section devoted
specifically to Missouri law requirements and include an acknowledgment that
Missouri law does not presently permit, and the security interest granted by
such security agreement will not authorize, the Administrative Agent or the
Collateral Agent (as applicable) to foreclose, take possession, or otherwise
exercise ownership or possessory rights of any slot machine (as defined in 11
CSR 45.10.055) located or to be located in the State of Missouri without the
Administrative Agent or the Collateral Agent (as applicable) holding a valid
license issued by the Missouri Commission, or in the alternative, the creation
of a different mechanism that is in compliance with applicable Missouri laws and
is acceptable to the Missouri Commission. The prohibitions and other limitations
set forth in this paragraph shall apply to the extent and for so long as, the
security interests or rights referenced therein are so restricted under Missouri
gaming laws, rules and regulations.

 

  4.

Pinnacle hereby informs the Administrative Agent and the Collateral Agent that
no security interest or rights of any kind related to possession or ownership of
any ownership interest, as defined in 11 CSR 45-10.040, in any Missouri Licenses
or Missouri Licensee, including but not limited to rights as a pledgee,
hypothocatee or transferee of such interest, may be utilized or acted upon to
allow the Financing Parties to gain title, ownership, possession or control of
such ownership interest or the ability to require such ownership interest to be
transferred in any way, unless the Director of the Missouri Commission has
received written notice from the Financing Parties at least thirty (30) days
prior to the Financing Parties so utilizing or acting upon such security
interest or rights.

 

  5.

Pinnacle hereby informs the Administrative Agent and the Collateral Agent that
the restrictions described above will remain effective throughout the time that
the Loans are outstanding and that no changes to such restrictions can be
effective unless the Borrower or any other representative of the Financing
Parties has given the Director of the Missouri Commission prior written notice
of such changes and all necessary approvals have been obtained.

 

Annex IV-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE OF

BORROWER AND ITS SUBSIDIARIES

Pursuant to the Credit Agreement2, the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] [specify other officer
with equivalent duties] of the Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement and
the issuance of the Senior Unsecured Notes on the date hereof, and after giving
effect to the application of the proceeds of such Loans and of the Senior
Unsecured Notes:

 

  1. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, senior, subordinated, contingent or otherwise;

 

  2. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, senior, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured;

 

  3. The Borrower and its Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, senior, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and

 

  4. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the Transactions contemplated by the
Commitment Letter.

[Signature Page Follows]

 

 

 

2 

Credit Agreement to be defined.

 

Exhibit A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [specify other officer with
equivalent duties] of the Borrower, on behalf of the Borrower, and not
individually, as of the date first stated above.

 

[BORROWER]   By  

 

    Name:     Title:  

 

Exhibit A-1